Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 1 of 72 Page ID #:4513



 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     U.S. Department of Justice
 3   Civil Division
     WILLIAM C. PEACHEY
 4   Director
     Office of Immigration Litigation
 5   District Court Section
     JEFFREY S. ROBINS
 6   Deputy Director
     NICOLE N. MURLEY
 7   Senior Litigation Counsel
     HANS H. CHEN (NY 4278123)
 8   ANNA L. DICHTER (NJ 304442019)
 9
     HAYDEN WINDROW (NY 4384749)
     LINDSAY M. VICK (MA 685569)
10   Trial Attorneys
     District Court Section
11   Office of Immigration Litigation
     United Stated Department of Justice
12   P.O. Box 868 Ben Franklin Station
     Washington, D.C. 20044
13   Telephone: (202) 353-2405
     Facsimile: (202) 305-7000
14   Anna.l.dichter@usdoj.gov
15   Attorneys for Defendants
16
                         UNITED STATES DISTRICT COURT
17
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19   FAOUR ABDALLAH               )         Case No. 19-CV-01546-JGB (SHKx)
     FRAIHAT, et al.,             )
20                                )         DEFENDANTS’ NOTICE OF
21   Plaintiffs,                  )         MOTION AND MOTION TO
                                  )         STAY DISCOVERY PENDING
22
     v.                           )         NINTH CIRCUIT RULING ON
23                                )         APPEAL
24
     U.S. IMMIGRATION AND         )
     CUSTOMS ENFORCEMENT, et al., )         Before The Honorable Jesus G.
25                                )         Bernal
26   Defendants.                  )
                                  )
27
                                  )
28
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 2 of 72 Page ID #:4514




 1       NOTICE OF MOTION AND MOTION TO STAY DISCOVERY PENDING
 2                       RESOLUTION OF DEFENDANTS’ APPEAL
 3         PLEASE TAKE NOTICE that on Monday, October 19, 2020, at 9:00am, or as soon
 4   thereafter as the matter may be heard before the Honorable Jesus G. Bernal, Defendants
 5   will and hereby do move the Court for an order to stay discovery pending the Ninth
 6   Circuit’s ruling on Defendants’ appeal of the Court’s order granting provisional class
 7
     certification and a preliminary injunction, (ECF Nos. 161, 164. Fraihat v. Barr, No. 20-
 8
     55634 (9th Cir. Filed June 19, 2020)). This motion is based on the attached memorandum
 9
     of points and authorities, attached exhibits, and such other evidence and argument that may
10
     be presented before or at the hearing of this motion.
11
                STATEMENT OF COMPLIANCE WITH LOCAL RULE 7-3
12
           This motion is made following conference of counsel pursuant to L.R. 7-3, which
13
     took place on August 31, 2020.
14
15
     DATED: September 17, 2020              Respectfully Submitted,
16
17                                          JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General
18                                          WILLIAM C. PEACHEY
19                                          Director
20                                          JEFFREY S. ROBINS
                                            Deputy Director
21                                          NICOLE N. MURLEY
22                                          HANS H. CHEN
                                            ANNA DICHTER
23                                          HAYDEN WINDROW
24                                          Trial Attorneys
25
                                            /s/ Anna L. Dichter
26                                          ANNA DICHTER
27                                          Trial Attorney
                                            United States Department of Justice
28                                          Civil Division

                                                  i
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 3 of 72 Page ID #:4515




 1                                     Office of Immigration Litigation
                                       District Court Section
 2                                     Washington, D.C. 20044
 3                                     Tel.: (202) 353-2045
                                       Fax: (202) 305-7000
 4                                     Email: Anna.l.dichter@usdoj.gov
 5
                                       Counsel for Defendants
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            ii
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 4 of 72 Page ID #:4516




 1                                                TABLE OF CONTENTS
 2
 3   TABLE OF AUTHORITIES .............................................................................................. iii
 4   MEMORANDUM OF POINTS AND AUTHORITIES ..................................................... 1
 5
     SUMMARY OF FACTS AND PROCEDURAL HISTORY ............................................. 2
 6
 7   LEGAL STANDARD .......................................................................................................... 4
 8   ARGUMENT ....................................................................................................................... 5
 9
              I.       The Ninth Circuit’s Ruling on Defendants’ Appeal Will Likely Impact the
10                     Scope of Discovery ......................................................................................... 5
11
                       A.       Class Certification ................................................................................ 5
12
13                     B.       Adequacy of Healthcare, Conditions of Confinement, and
                                Rehabilitation Act Claims ..................................................................... 6
14
15            II.      Defendants Will Suffer Irreparable Harm Without a Stay .............................. 8

16            III.     A Stay of Discovery Will Not Prejudice or Harm Plaintiffs ........................ 10
17            IV.      A Stay of Discovery is in the Public Interest because it Will Promote
18                     Judicial Economy and Reduce This Court’s Burden .................................... 11
19   CONCLUSION .................................................................................................................. 11
20
21
22
23
24
25
26
27
28

                                                                    iii
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 5 of 72 Page ID #:4517




 1                                             TABLE OF AUTHORITIES
 2                                                             CASES
 3
     Am. Pipe & Const. Co. v. Utah,
 4    414 U.S. 538 (1974) ....................................................................................................... 11
 5
     Bd. Of Trustees v. Blue Cross of Michigan,
 6
       No. 13-cv-10416, 2013 WL 5913986 (E.D. Mich. Nov. 4, 2013) ................................. 11
 7
 8   Bell v. Wolfish,
       441 U.S. 535 (1979) ......................................................................................................... 6
 9
10   Britton v. Co-op Banking Group,
       916 F.2d 1405 (9th Cir. 1990) .......................................................................................... 5
11
12   Brown Shoe Co. v. United States,
13     370 U.S. 294 (1962) ......................................................................................................... 8

14   C.B.S. Employees Fed. Credit Union v. Donaldson Lufkin & Jenrette Sec. Corp.,
15     716 F. Supp. 307 (W.D. Tenn. 1989) ............................................................................... 4
16   City & Cnty. of San Francisco v. USCIS,
17     944 F.3d 773 (9th Cir. 2019) ............................................................................................ 4
18
     Clinton v. Jones,
19     520 U.S. 681 (1997) ......................................................................................................... 4
20
     CMAX, Inc. v. Hall,
21    300 F.2d 265 (9th Cir. 1962) ............................................................................................ 9
22
     Doninger v. Pac. Nw. Bell, Inc.,
23
      564 F.2d 1304 (9th Cir. 1977) .......................................................................................... 9
24
25   E. Bay Sanctuary Covenant v. Trump,
       932 F.3d 742 (9th Cir. 2018) ............................................................................................ 5
26
27   Farmer v. Brennan,
      511 U.S. 825 (1994) ......................................................................................................... 6
28

                                                                    iv
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 6 of 72 Page ID #:4518




 1   Fed. Home Loan Mortg. Corp. v. Karma,
       2016 WL 922780 (D. Haw. Mar. 9, 2016) ....................................................................... 8
 2
 3   FTC v. Qualcomm Inc.,
      935 F.3d 752 (9th Cir. 2019) ................................................................................... passim
 4
 5   Fraihat v. Barr,
       No. 20-55634 (9th Cir. Filed June 19, 2020) ............................................................ i, 1, 3
 6
 7   Golden Gate Restaurant Ass’n v. City & Cty. of San Francisco,
      512 F.3d 1115 (9th Cir. 2008) .......................................................................................... 5
 8
 9   Hawai’i v. Trump,
10    233 F. Supp. 3d 850 (D. Haw. 2017) ............................................................................... 9

11   Helling v. McKinney,
12    509 U.S. 25 (1993) ........................................................................................................... 6
13   Hilton v. Braunskill,
14    481 U.S. 770 (1987) ..................................................................................................... 4, 7
15
     Johnson v. Railway Exp. Agency, Inc.,
16     421 U.S. 454 (1975) ....................................................................................................... 11
17
     Lair v. Bullock,
18     697 F.3d 1200 (9th Cir. 2012) .......................................................................................... 5
19
     Landis v. N. Am. Co.,
20
       299 U.S. 248 (1936) ......................................................................................................... 4
21
22   Marlor v. Madison County,
      50 Fed. App’x 872 (9th Cir. 2002) ................................................................................... 7
23
24   Murphy v. DirecTV, Inc.,
      No. 2:07-06465-FMC, 2008 WL 8608808 (C.D. Cal. July 1, 2008) ............................... 4
25
26   Nickolas v. Fletcher,
27     2007 WL 2316752 (E.D. Ky. 2007) ................................................................................. 8

28

                                                                    v
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 7 of 72 Page ID #:4519




 1   Nissen v. Linquist,
       No. 16-5093BHS, 2016 WL 2866303 (W.D. Wash. May 17, 2016) ............................. 10
 2
 3   Nken v. Holder,
      556 U.S. 418 (2009) ......................................................................................................... 4
 4
 5   O’Brien v. Avco Corp.,
      309 F. Supp. 703 (S.D.N.Y. 1969) ................................................................................... 8
 6
 7   Ortega v. Harmony Homes, Inc.,
 8    No. 2:15-cv-00794, 2015 WL 4997319 (D. Nev. Aug. 19, 2015) ................................... 8
 9   Pinson v. Prieto,
10     No. 10-811-PSG, 2013 WL 12377237 (C.D. Cal. Mar. 12, 2013) ................................ 10
11
     Rajput v. Synchrony Bank,
12    No. 3:15-cv-1079, 2016 WL 6433134, (M.D. Pa. Oct. 31, 2016) ................................. 11
13
     Rutman Wine Co. v. E. & J. Gallo Winery,
14    829 F.2d 729 (9th Cir. 1999) ............................................................................................ 9
15
     Sierra Club v. Trump,
16     929 F.3d 670 (9th Cir. 2019) ............................................................................................ 4
17
     Umatilla Waterquality Protective Ass’n v. Smith Frozen Foods Inc.,
18
      962 F. Supp. 1312 (D. Ore. 1997) .................................................................................... 8
19
20   Updike v. Multnomah Cty.,
      870 F.3d 939 (9th Cir. 2017) ............................................................................................ 7
21
22   Wal-Mart Stores, Inc. v. Dukes,
      564 U.S. 338 (2011) ......................................................................................................... 5
23
24   Washington v. Trump,
25    No. 17-0141, 2017 WL 1050354 (W.D. Wash. 2017) ..................................................... 9

26
27
28

                                                                   vi
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 8 of 72 Page ID #:4520




 1                                                              STATUTES

 2   29 U.S.C. § 791(g) ............................................................................................................... 7
 3
     29 U.S.C. § 794 .................................................................................................................... 2
 4
                                                                    RULES
 5
 6   Fed. R. Civ. P. 1 ................................................................................................................... 8
 7   Fed. R. Civ. P. 26(b)(2)(iii).................................................................................................. 8
 8
 9   L.R. 7-3 ................................................................................................................................. i

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                        vii
 Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 9 of 72 Page ID #:4521




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2            This Court should exercise its inherent authority to stay discovery pending the Ninth
 3   Circuit’s ruling on Defendants’ appeal of the provisional class certification and preliminary
 4   injunction orders. ECF Nos. 161, 164; Fraihat v. Barr, No. 20-55634 (9th Cir. filed June
 5   19, 2020).
 6            First, Defendants’ Appeal involves threshold issues concerning the certification of
 7   two nationwide subclasses, as well as the Court’s analysis of Plaintiffs’ adequacy of
 8   healthcare, conditions of confinement, and Rehabilitation Act claims, which will
 9   undoubtedly impact the scope of this case and any subsequent discovery. Defendants
10   presented substantial legal questions to the Ninth Circuit and have a “fair prospect of
11   success” on these issues. FTC v. Qualcomm Inc., 935 F.3d 752, 755 (9th Cir. 2019)
12   (citation and quotation marks omitted).
13            Second, without an immediate stay, Defendants will be irreparably harmed because
14   responding to Plaintiffs’ overly broad and invasive requests for production, concerning all
15   aspects of this case, will lead to a waste of time, money, and resources, before the Ninth
16   Circuit has acted on the appeal and before a class has even been certified in the case-in-
17   chief.
18            Third, a stay of discovery in the main case would not cause Plaintiffs prejudice or
19   harm because the Court’s preliminary injunction order remains in effect. Defendants are
20   complying with the Court’s preliminary injunction, are not seeking a stay of that order, and
21   are providing bi-weekly reports to Plaintiffs to demonstrate compliance with the
22   preliminary-injunction order.
23            Fourth, a stay furthers the goal of efficiency for the Court and the parties, particularly
24   where the denial of a stay may result in significant, and ultimately unnecessary, discovery
25   costs depending on how the outcome of the appeal affects the scope of future discovery.
26   Proceeding in this case without a resolution of the pending appeal would be inefficient and
27   waste the resources of the Court and the parties.
28

                                                      1
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 10 of 72 Page ID
                                      #:4522



 1         Accordingly, for these reasons and the reasons that follow, an immediate stay of
 2   discovery is justified pending resolution of the appeal
 3                 SUMMARY OF FACTS AND PROCEDURAL HISTORY
           In August 2019, well before the COVID-19 pandemic, fifteen immigration
 4
     detainees—housed at a variety of ICE facilities nationwide and allegedly suffering from a
 5
     range of health conditions—filed this putative class action alleging that the government
 6
     has failed to ensure minimum lawful conditions of confinement at immigration detention
 7
     facilities across the country. See generally Complaint. Plaintiffs brought claims under the
 8
     Due Process Clause of the Fifth Amendment and Section 504 of the Rehabilitation Act, 29
 9
     U.S.C. § 794. Compl. ¶¶ 624-655. Along with these claims, Plaintiffs alleged three
10
     nationwide classes of exceptional breadth: “all people currently detained, or who in the
11
     future will be detained, in ICE custody who are now, or will in the future be, subjected to
12
     the Challenged Practices as a result of Defendants’ [alleged] failure to adequately
13
     administer, monitor, or oversee conditions at Detention Facilities,” Compl. ¶ 600; “all
14
     people currently detained, or who in the future will be detained, in ICE custody who are
15
     now, or will in the future be, subjected to the Segregation Practices as a result of
16
     Defendants’ [alleged] failure to adequately administer, monitor, or oversee conditions at
17
     Detention Facilities,” Compl. ¶608; and “all qualified individuals with a disability . . . who
18
     are now, or will in the future be, subjected to the Disability Practices as a result of
19
     Defendants’ [alleged] failure to adequately administer, monitor, and oversee conditions at
20
     Detention Facilities,” Compl. ¶ 616. The government moved to dismiss Plaintiffs’ claims
21
     in November 2019. ECF No. 54.
22
           While the government’s motion to dismiss was pending, the COVID-19 pandemic
23
     hit the United States. Even before COVID-19 began to spread in the United States, ICE
24
     took steps to protect the health and well-being of the many detainees in its facilities located
25
     throughout the nation. On March 25, 2020, Plaintiffs filed motions seeking sweeping class-
26
     wide preliminary injunctive relief for two new nationwide classes of immigration
27
     detainees. Dkts. 81, 83. These motions argued that ICE’s response to the pandemic in its
28

                                                   2
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 11 of 72 Page ID
                                      #:4523



 1   detention facilities violated the Due Process Clause of the Fifth Amendment and Section
 2   504 of the Rehabilitation Act. Dkt. 81 at 2. On April 20, 2020, this Court granted both the
 3   preliminary injunction motion and the motion for class certification. Op. 1-39; Class-
 4   Certification Order. On June 19, 2020, Defendants appealed both orders to the Ninth
 5   Circuit, where they remain pending. See Fraihat v. ICE, No. 20-55634 (9th Cir. filed June
 6   19, 2020).
 7         On May 15, 2020, this Court issued an order on class notice and discovery related
 8   to compliance with the class-certification and preliminary-injunction orders. ECF No. 150.
 9   The Court ordered Defendants to provide Plaintiffs’ counsel with a large volume of
10   spreadsheets, documents, and miscellaneous records, many to be produced biweekly. ECF
11   No. 150 at 9-11. Since this order, Defendants have produced over 11,000 pages of
12   documents and materials.
13         On July 20, 2020, Plaintiffs served Defendants with fifteen requests for production
14   (“RFPs”) concerning the named Plaintiffs in this case. Defendants responded on August
15   19, 2020 and produced a first supplemental response on September 16, 2020. On August
16   10, 2020, Plaintiffs served Defendants with 109 additional RFPs concerning all aspects of
17   this case, particularly materials that might become relevant to the litigation only if the Court
18   certifies Plaintiffs’ putative classes. See Ex. 1, RFPs 16-125; see also Informal Discovery
19   Dispute Order, ECF No. 232. Most of these RFPs are overly broad, largely duplicative,
20   invasive, and disproportionate to the needs of the case because they seek information that
21   is not relevant to the claims and defenses of the case as well as information from every
22   single detention facility concerning thousands of detainees. After a telephonic conference
23   with Magistrate Judge Kewalramani, during which he noted the significant burden the
24   RFPs placed on the government, Magistrate Judge Kewalramani ordered an extended,
25   staggered response to the RFPs. Dkt. 332. Defendants were ordered to provide responses
26   “to at least 27 unique RFPs, of the 109 RFPs propounded by Plaintiff, on September 16,
27   23, 30, and October 7, 2020.” Id. Defendants were also ordered to begin producing
28   responsive documents on a rolling basis starting September 30, 2020. Id.

                                                    3
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 12 of 72 Page ID
                                      #:4524



 1                                     LEGAL STANDARD
 2         A district court has broad discretion to stay proceedings in its own court. Clinton v.
 3   Jones, 520 U.S. 681, 706-07 (1997). “The power to stay proceedings is incidental to the
 4   power inherent in every court to control the disposition of the causes on its docket with
 5   economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,
 6   299 U.S. 248, 254 (1936); accord Clinton, 520 U.S. at 706-07. The party moving for a stay
 7   “bears the burden of showing that the circumstances justify” the court’s exercise of its
 8   discretion. Sierra Club v. Trump, 929 F.3d 670, 687 (9th Cir. 2019). To determine whether
 9   to grant a stay pending an interlocutory appeal, a court must evaluate the following:
10         (1) whether the stay applicant has made a strong showing that he is likely to
11         succeed on the merits; (2) whether the applicant will be irreparably injured
12         absent a stay; (3) whether issuance of the stay will substantially injure the
13         other parties interested in the proceeding; and (4) where the public interest
14         lies.
15   Hilton v. Braunskill, 481 U.S. 770, 776 (1987); City & Cnty. of San Francisco v. USCIS,
16   944 F.3d 773, 789 (9th Cir. 2019). The first two prongs are “‘the most critical’, and the
17   ‘mere possibility’ of success or irreparable injury is insufficient to satisfy them.” City &
18   Cnty. of San Francisco, 944 F.3d at 789 (quoting Nken v. Holder, 556 U.S. 418, 433-34
19   (2009)). The court will reach the last two factors only if the movant satisfies the first two.
20   Sierra Club, 929 F.3d at 687 (citation omitted).
21         Turning to the first factor, the party applying for a stay “need not demonstrate that
22   it is more likely than not they will win on the merits”; they must show only “a reasonable
23   probability or fair prospect of success.” FTC v. Qualcomm Inc., 935 F.3d 752, 755 (9th
24   Cir. 2019) (citation and quotation marks omitted). A court does not have to conclude that
25   it erred, or that the Court of Appeals will reverse its decision, to find that the movant
26   satisfies this factor. See Murphy v. DirecTV, Inc., No. 2:07-06465-FMC, 2008 WL
27   8608808, at *2 (C.D. Cal. July 1, 2008); see also C.B.S. Employees Fed. Credit Union v.
28   Donaldson Lufkin & Jenrette Sec. Corp., 716 F. Supp. 307, 309 (W.D. Tenn. 1989)

                                                   4
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 13 of 72 Page ID
                                      #:4525



 1   (explaining that the first prong of the test is satisfied when the movant presents a “serious
 2   legal question” because “it is unlikely a district court would ever be able to find that
 3   defendants will be likely to succeed on the merits of their appeal”). Rather, the Court need
 4   only find that the moving party “presents a legitimate, substantial question.” See Britton v.
 5   Co-op Banking Group, 916 F.2d 1405, 1412 (9th Cir. 1990); Golden Gate, 512 F.3d at
 6   1115–16. The second factor requires that “[t]he claimed irreparable injury must be likely
 7   to occur; simply showing some possibility of irreparable injury is insufficient.” E. Bay
 8   Sanctuary Covenant v. Trump, 932 F.3d 742, 778 (9th Cir. 2018). When the moving party
 9   is the government, the second and fourth prongs may “closely align[].” See Lair v. Bullock,
10   697 F.3d 1200, 1215 (9th Cir. 2012).
11                                          ARGUMENT
12   I.    The Ninth Circuit’s Ruling on Defendants’ Appeal Will Likely Impact the
13         Scope of Discovery
14         Defendants’ Appeal presents substantial legal questions as to the Court’s (1)
15   certification of two nationwide subclasses and (2) analysis of the Plaintiffs’ adequacy of
16   healthcare, conditions of confinement, and Rehabilitation Act claims—and Defendants
17   have a “fair prospect of success.” FTC, 935 F.3d at 755.
18         A. Class Certification
19         There is a substantial legal question as to whether the district court properly certified
20   two nationwide subclasses and the Ninth Circuit’s ruling on this question will likely impact
21   the scope of discovery. See Class Certification Order. On appeal, Defendants have a “fair
22   prospect of success,” FTC, 935 F.3d at 755, because Plaintiffs failed to meet any of the
23   elements for class certification. The Court provisionally certified two nationwide classes
24   consisting of widely diverse groups of detainees whose criminal backgrounds and risks of
25   suffering harm vary dramatically. These putative class members neither “possess the same
26   interest” nor will “suffer the same injury.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
27   349 (2011). Nevertheless, the Court certified two nationwide classes of ICE detainees
28   covering hundreds of facilities based on five class representatives in only three facilities,

                                                   5
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 14 of 72 Page ID
                                      #:4526



 1   after evaluating only about ten percent of facilities nationwide, many of which the court
 2   referred to only in passing. That certification fails to meet Rule 23’s commonality,
 3   typicality, and adequacy requirements. See id. at 350.
 4         B. Adequacy of Healthcare, Conditions of Confinement, and Rehabilitation Act
 5             Claims
 6         There are also substantial legal questions as to the Court’s analysis of Plaintiffs’
 7   adequacy of healthcare, conditions of confinement, and Rehabilitation Act claims.
 8   Defendants have a “fair prospect of success,” FTC, 935 F.3d at 755, on all of these issues.
 9   First, the Court improperly relied on allegations from about a dozen ICE facilities in a few
10   states to conclude—on a nationwide, class-wide basis—that ICE unlawfully subjected
11   class members to a substantial risk of serious harm at all facilities nationwide. Op. 27-33.
12   To prevail on a substantive-due-process claim of deliberate indifference, Plaintiffs must
13   show both that ICE’s response to COVID-19 “poses an unreasonable risk of serious
14   damage to [detainees’] future health,” Helling v. McKinney, 509 U.S. 25, 35 (1993), and
15   that ICE has been deliberately indifferent to Plaintiffs’ wellbeing, Farmer v. Brennan, 511
16   U.S. 825, 834 (1994). A deliberate-indifference claim also requires a showing that is
17   tantamount to criminal recklessness. See Farmer v. Brennan, 511 U.S. 825, 839-40 (1994).
18   ICE’s nationwide actions show the opposite: it has acted with deliberate and reasonable
19   care to address the risks of COVID-19. ICE’s reasonable response defeats any deliberate-
20   indifference claim—particularly the sweeping, indiscriminate nationwide claim that the
21   district court credited here – and ICE’s extensive, continuing efforts to address and mitigate
22   the risks that COVID-19 presents at detention facilities nationwide defeat any claim that
23   ICE has been deliberately indifferent under this standard, especially in light of the agency’s
24   operating constraints.
25         Second, Defendants raise substantial legal questions regarding the Court’s
26   conditions of confinement analysis. Due process requires only that immigration detention
27   be “reasonably related” to the government’s legitimate interest in enforcing the Nation’s
28   immigration laws. Bell v. Wolfish, 441 U.S. 535, 538-39 (1979). Plaintiffs’ confinement

                                                   6
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 15 of 72 Page ID
                                      #:4527



 1   satisfies that standard. Plaintiffs are in immigration detention because they have violated
 2   the immigration laws of the United States and are subject to detention under those laws—
 3   in some cases, mandatory detention based on criminal history. Coupled with ICE’s careful
 4   nationwide response to COVID-19 at its detention facilities, there was no sound basis for
 5   the district court to deem conditions in ICE facilities nationwide to be unconstitutionally
 6   punitive.
 7         Third, Defendants raise substantial legal questions regarding the Court’s analysis of
 8   Plaintiffs’ Rehabilitation Act claim. To prevail on their Rehabilitation Act claim, Plaintiffs
 9   must show that they have a qualifying disability and were denied a benefit based “solely
10   by reason of their disability.” Updike v. Multnomah Cty., 870 F.3d 939, 949 (9th Cir. 2017).
11   The district court, however, failed to undertake the robust and fact-specific analysis
12   required for determining whether a medical condition qualifies as a disability under 29
13   U.S.C. § 791(g) and erroneously concluded that “the medical conditions defined in” the
14   class of detainees with alleged disabilities “likely qualify under the Rehabilitation Act.”
15   Op. 3; see also Id. at 34-36. In addition, not only have plaintiffs failed to show that they
16   have been denied access to a “benefit,” but they have also failed to establish that any such
17   denial was based solely on their alleged disability. Marlor v. Madison County, 50 Fed.
18   App’x 872, 873 (9th Cir. 2002).
19         Finally, considerations of harm and the equities should have foreclosed the district
20   court’s injunction. The Executive Branch has a strong interest in being able to respond
21   flexibly to an evolving crisis, and to do so in a tailored manner at different facilities rather
22   than under the thumb of an unyielding and indiscriminate nationwide injunction that
23   applies to every ICE facility. The injunction here undermines that ability and unreasonably
24   burdens the Executive Branch at a time of already massive operational constraints.
25         Because Defendants have presented several substantial legal questions on appeal and
26   have a “fair prospect of success,” FTC, 935 F.3d at 755, this Court should stay discovery
27   pending the Ninth Circuit’s ruling on the appeal. Hilton, 481 U.S. at 776.
28

                                                    7
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 16 of 72 Page ID
                                      #:4528



 1   II.   Defendants Will Suffer Irreparable Harm Without a Stay
 2         Allowing discovery in this matter to continue during the pendency of Defendants’
 3   appeal will irreparably harm Defendants, costing them significant expenditure of time,
 4   money, and manpower. “It needs no citation of authority to recognize that discovery is
 5   expensive.” Ortega v. Harmony Homes, Inc., No. 2:15-cv-00794-MMD-VCF, 2015 WL
 6   4997319, at *1 (D. Nev. Aug. 19, 2015). “The Supreme Court has long mandated that trial
 7   courts should resolve civil matters fairly but without undue cost.” Id. (citing Brown Shoe
 8   Co. v. United States, 370 U.S. 294, 306 (1962) (“[The] inexpensive determination of every
 9   action [is one of] the touchstones of federal procedure.”)). “This directive is echoed by
10   Rule 26, which instructs the court to balance the expense of discovery against its likely
11   benefit.” Id. (citing Fed. R. Civ. P. 26(b)(2)(iii)). An exercise of the Court’s inherent
12   authority to stay discovery is particularly appropriate where denial of a stay may result in
13   significant discovery costs. See Fed. R. Civ. P. 1 (the Federal Rules must be “construed,
14   administered, and employed by the court and the parties to secure the just, speedy, and
15   inexpensive determination of every action and proceedings.”).
16         District courts routinely stay proceedings where resolution of an appeal may provide
17   guidance to the district court in deciding issues before it. See, e.g., Fed. Home Loan Mortg.
18   Corp. v. Karma, 2016 WL 922780, at *8-*9 (D. Haw. Mar. 9, 2016) (granting a stay where
19   Ninth Circuit’s resolution of related cases “w[ould] likely involve an analysis of” issues
20   that would “provid[e] further guidance” to the district court); Umatilla Waterquality
21   Protective Ass’n v. Smith Frozen Foods Inc., 962 F. Supp. 1312, 1323 (D. Ore. 1997)
22   (“Given the importance of the issues decided here to the rest of this case, however, I hereby
23   stay these proceedings”); O’Brien v. Avco Corp., 309 F. Supp. 703, 704 (S.D.N.Y. 1969)
24   (stay of all district court proceedings granted--when, as here, the determination of a
25   preliminary question may dispose of the entire suit, applications for discovery may
26   properly be deferred until the determination of such questions); Nickolas v. Fletcher, 2007
27   WL 2316752 at *2 (E.D. Ky. 2007) (granting stay “[b]ecause reversal of the Court’s
28   decision on appeal would completely deprive this Court of subject matter jurisdiction and

                                                  8
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 17 of 72 Page ID
                                      #:4529



 1   result in dismissal of this action, the Court will stay the proceedings”); see also Doninger
 2   v. Pac. Nw. Bell, Inc., 564 F.2d 1304, 1313 (9th Cir. 1977) (“Where the necessary factual
 3   issues may be resolved without [pre-certification] discovery, it is not required.”). This
 4   approach not only “preserve[s] resources for both the parties and the Court,” Hawai’i v.
 5   Trump, 233 F. Supp. 3d 850, 856 (D. Haw. 2017), but also “reduce[s] the risk of
 6   inconsistent rulings that the appellate court[] might then need to disentangle,” Washington
 7   v. Trump, No. 17-0141, 2017 WL 1050354, at *5 (W.D. Wash. 2017). This approach is
 8   appropriate now. See Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th
 9   Cir. 1999) (explaining that “[i]t is a sounder practice to determine whether there is any
10   reasonable likelihood that plaintiffs can construct a claim before forcing the parties to
11   undergo the expense of discovery”).
12         A stay will eliminate “the hardship [and] inequity” Defendants would otherwise
13   suffer “in being required to go forward” without guidance from the Ninth Circuit. CMAX,
14   Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). To date, Plaintiffs have propounded two
15   sets of Requests for Production (“RFPs”) upon Defendants, the second of which consists
16   of 109 RFPs. See Ex. 1. Plaintiffs claimed in the Rule 26(f) report that these initial rounds
17   of discovery requests would be limited to class certification. ECF No. 213 at 9. However,
18   many, if not most, of these 109 RFPs are not necessary to certify the class and instead are
19   overbroad, outside the scope of this litigation, and disproportionate to the needs of the case
20   because they seek information that is not relevant to the claims and defenses of the case as
21   well as information from every single detention facility concerning thousands of detainees.
22   See, e.g., Ex. 1, RFPs 16-17, 22, 30-52, 78-125. Without the certification of a class, it is
23   not appropriate for Defendants to produce information of such case-specific granularity.
24   See, e.g., Ex. 1, RFPs 25, 53-59, 61, 75; see Doninger, (noting that a court may allow class
25   discovery where that discovery is likely to produce substantiation of the class allegations).
26   Moreover, Plaintiffs’ requests for a voluminous amount of highly sensitive information,
27   which include identities, qualifications, and complaints concerning employees and
28   healthcare personnel going back many years, for a class that is not yet certified, is

                                                   9
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 18 of 72 Page ID
                                      #:4530



 1   unnecessary and inappropriate. See, e.g., Ex. 1, RFPs 71, 78, 81, 103, 118; see Nissen v.
 2   Linquist, No. 16-5093BHS, 2016 WL 2866303, at *1 (W.D. Wash. May 17, 2016)
 3   (“[T]here is no reason to enter into expensive and intrusive discovery until the bounds of
 4   such discovery are more clearly delineated.”); see also Pinson v. Prieto, No. 10-811-PSG
 5   (SP), 2013 WL 12377237, at *3-4 (C.D. Cal. Mar. 12, 2013) (concluding that similar
 6   requests for production of documents concerning highly sensitive information to be
 7   impermissibly overbroad and unduly burdensome absent a compelling need for the
 8   documents).
 9          The Ninth Circuit’s ruling on Defendants’ appeal of the district court’s class
10   certification and preliminary-injunction orders will likely resolve issues and/or provide
11   clarity for any issues that remain. Granting a stay is prudent, efficient, and fair. It would be
12   a waste of resources to proceed with the case before this Court while the appeal is pending.
13   The appeal involves threshold issues concerning the nationwide class certification, as well
14   as this Court’s analysis of Plaintiffs’ adequacy of healthcare, conditions of confinement,
15   and Rehabilitation Act claims, which will undoubtedly impact the Court’s analysis of those
16   issues and any remedies to which Plaintiffs may be entitled for the rest of the case. As
17   explained previously, there is a “fair prospect” that Ninth Circuit will find that Plaintiffs
18   did not meet the Rule 23 commonality, typicality, and adequacy requirements to obtain
19   their preliminary class certification. See FTC, 935 F.3d at 755. This ruling inevitably will
20   impede Plaintiffs’ ability to argue successfully that the Court should certify other
21   nationwide classes covering hundreds of detention facilities, and made up of diverse
22   individuals with differing experiences, as this litigation proceeds. In this procedural
23   posture, a stay will prevent Defendants from expending substantial time, manpower, and
24   resources responding to discovery that ultimately do not advance the litigation.
25   III.   A Stay of Discovery Will Not Prejudice or Harm Plaintiffs
26          In contrast to the drain on resources that will result if this case proceeds before the
27   appeal is resolved, Plaintiffs will not suffer any harm from a stay. The Court’s preliminary
28   injunction remains in place. The parties are already engaging in document production

                                                   10
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 19 of 72 Page ID
                                      #:4531



 1   regarding Defendants’ compliance with the COVID-19 preliminary injunction. Plaintiffs
 2   have not sought a similar preliminary injunction regarding the non-COVID-19 claims in
 3   their underlying complaint. Under these circumstances, the harm Plaintiffs would suffer
 4   from a stay would be minimal.
 5   IV.   A Stay of Discovery is in the Public Interest because it Will Promote Judicial
 6         Economy and Reduce This Court’s Burden
 7         A stay would promote judicial economy and reduce this Court’s burden as well. The
 8   purpose of litigating aggregate claims through a class action is to create efficiency and
 9   conserve scarce judicial resources, but Plaintiffs’ RFPs do not serve that purpose. See
10   Johnson v. Railway Exp. Agency, Inc., 421 U.S. 454, 466 n.12 (1975) (acknowledging “the
11   purposes of litigatory efficiency served by class actions”); Am. Pipe & Const. Co. v. Utah,
12   414 U.S. 538, 553 (1974) (characterizing “efficiency and economy of litigation” as “a
13   principal purpose of the [class action] procedure”).
14         If Plaintiffs are permitted to pursue the discovery they indicated they intend to seek,
15   see ECF. No. 213, before the Ninth Circuit resolves the interlocutory appeal, it will impose
16   a burden on Defendants. Worse still, that burden may prove entirely unnecessary.
17   Defendants will oppose the discovery sought, which will require briefing by the parties and
18   decision by the Court on, among other things, the scope of discovery and the applicability
19   of various privileges. Rajput v. Synchrony Bank, No. 3:15-cv-1079, 2016 WL 6433134, at
20   *5, (M.D. Pa. Oct. 31, 2016) (granting stay where appellate ruling likely would impact “the
21   scope of the issues and discovery needed in th[e] case”); Bd. Of Trustees v. Blue Cross of
22   Michigan, No. 13-cv-10416, 2013 WL 5913986, *2 (E.D. Mich. Nov. 4, 2013) (refusing
23   to lift stay where decision in related appeal could render discovery unnecessary).
24                                        CONCLUSION
25         For the foregoing reasons, the Court should grant Defendants’ motion for a stay of
26   discovery pending the Ninth Circuit’s ruling on Defendants’ appeal.
27
28   DATED: September 17, 2020              Respectfully Submitted,


                                                 11
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 20 of 72 Page ID
                                      #:4532



 1                                      JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General
 2                                      WILLIAM C. PEACHEY
 3                                      Director
                                        JEFFREY S. ROBINS
 4                                      Deputy Director
 5                                      NICOLE N. MURLEY
                                        HANS H. CHEN
 6
                                        ANNA DICHTER
 7                                      HAYDEN WINDROW
 8                                      Trial Attorneys
 9                                      /s/ Anna L. Dichter
10                                      ANNA DICHTER
                                        Trial Attorney
11
                                        United States Department of Justice
12                                      Civil Division
13                                      Office of Immigration Litigation
                                        District Court Section
14                                      Washington, D.C. 20044
15                                      Tel.: (202) 353-2045
                                        Fax: (202) 305-7000
16                                      Email: Anna.l.dichter@usdoj.gov
17
                                        Counsel for Defendants
18
19
20
21
22
23
24
25
26
27
28
Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 21 of 72 Page ID
                                 #:4533




                           EXHIBIT 1
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 22 of 72 Page ID
                                      #:4534

 1 Timothy P. Fox (CA Bar 157750)
   tfox@creeclaw.org
 2 Elizabeth Jordan*
   ejordan@creeclaw.org
 3 CIVIL RIGHTS EDUCATION
   AND ENFORCEMENT CENTER
 4 104 Broadway, Suite 400
   Denver, CO 80203
 5 Tel: (303) 757-7901
   Fax: (303) 872-9072
 6
   Stuart Seaborn (CA Bar 198590)
 7 sseaborn@dralegal.org
   Melissa Riess (CA Bar 295959)
 8 mriess@dralegal.org                          Lisa Graybill*
   Monica Porter (CA Bar 311974)                lisa.graybill@splcenter.org
 9 mporter@dralegal.org                         Jared Davidson*
   Jessica Agatstein (CA Bar 319817)            jared.davidson@splcenter.org
10 jagatstein@dralegal.org                      Jeremy Jong*
   DISABILITY RIGHTS ADVOCATES                  jeremy.jong@splcenter.org
11 2001 Center Street, 4th Floor Berkeley,      SOUTHERN POVERTY LAW
   California 94704                             CENTER
12 Tel: (510) 665-8644                          201 St. Charles Avenue, Suite 2000
   Fax: (510) 665-8511                          New Orleans, Louisiana 70170
13                                              Tel: (504) 486-8982
   William F. Alderman (CA Bar 47381)           Fax: (504) 486-8947
14 walderman@orrick.com
   Jake Routhier (CA Bar 324452)                Elissa Johnson*
15 jrouthier@orrick.com                         elissa.johnson@splcenter.org
   ORRICK, HERRINGTON &                         SOUTHERN POVERTY LAW
16 SUTCLIFFE LLP                                CENTER
   405 Howard Street                            150 E. Ponce de Leon Ave., Ste. 340
17 San Francisco, CA 94105                      Decatur, GA 30030
   Tel: (415) 773-5700                          Tel: (404) 521-6700
18 Fax: (415) 773-5759                          Fax: (404) 221-5857
19 Attorneys for Plaintiffs (Continued next page)
20                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
21
                          EASTERN DIVISION – RIVERSIDE
22
                                                    Case No. 5:19-CV-01546 JGB (SHKx)
23 FAOUR ABDALLAH FRAIHAT, et al.
24             Plaintiffs                           CLASS ACTION
25                  v.
                                                    Plaintiffs’ First Set of Requests for
26 U.S. IMMIGRATION AND CUSTOMS                     Production of Documents
   ENFORCEMENT, et al.,
27
                Defendants.
28


                        PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 23 of 72 Page ID
                                      #:4535

 1 Mark Mermelstein (CA Bar 208005)
   mmermelstein@orrick.com
 2 ORRICK, HERRINGTON & SUTCLIFFE LLP
   777 South Figueroa Street, Suite 3200
 3 Los Angeles, CA 90017
 4 Tel: (213) 629-2020
   Fax: (213) 612-2499
 5
   Christina Brandt-Young*
 6 cbrandt-young@dralegal.org
 7 DISABILITY RIGHTS ADVOCATES
   655 Third Avenue, 14th Floor
 8 New York, NY 10017
   Tel: (212) 644-8644
 9 Fax: (212) 644-8636
10
   Maia Fleischman*
11 maia.fleischman@splcenter.org
   SOUTHERN POVERTY LAW CENTER
12 4700 Biscayne Blvd., Ste 760
   Miami, FL 33137
13 Tel: (305) 537-0589
   Fax: (786) 237-2949
14
   Attorneys for Plaintiffs (continued from previous page)
15 *Pro Hac Vice Application Forthcoming
16
17
18
19
20
21
22
23
24
25
26
27
28


                        PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 24 of 72 Page ID
                                      #:4536

 1
     PROPOUNDING PARTY:              Plaintiff, Faour Abdallah Fraihat, et al.
 2
     RESPONDING PARTY:               Defendant, U.S. Immigration and Customs Enforcement
 3
     SET NO.                         One (1)
 4         Pursuant to Federal Rules of Civil Procedure Rule 34, Plaintiffs hereby request
 5 that Defendant U.S. Immigration and Customs Enforcement produce and permit
 6 inspection and copying of the following documents or categories of documents in
 7 accordance with the Instructions and Definitions below. The production, inspection, and
 8 copying shall take place within thirty (30) days after service of this demand and continue
 9 so long as reasonably required at the offices of Disability Rights Advocates, 2001 Center
10 Street, 4th Floor, Berkeley, CA 94704, unless otherwise agreed by the parties.
11 Defendants shall also submit a written response, subscribed under oath, within thirty
12 (30) days of service of this demand.
13         These requests are continuing in nature and require supplemental responses as
14 provided by Rule 26 of the Federal Rules of Civil Procedure, in the event Defendant,
15 counsel for Defendant, or anyone representing the interests of Defendant becomes aware
16 of any additional information, documents or things sought by these requests between the
17 time Defendant’s written answers and responses are served, the documents, and things
18 produced and the time of trial.
19
                                         DEFINITIONS
20         The following terms shall have the following meaning and all other terms shall be
21 interpreted according to their plain and ordinary meaning:
22        1.    As used herein, the term “communications” means all oral conversations,
23 discussions, letters, telegrams, emails, memorandum and any other transmission of
24 information in any form, written, oral, or non-verbal.
25         2.    As used herein, the term “documents” means “writings,” “recordings,” and
26 “photographs” as defined under Rule 1001 of the Federal Rules of Evidence, and shall
27 include, without limitation, any written, printed, typed, photographed, recorded, or
28


                         PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 25 of 72 Page ID
                                      #:4537

 1   graphic matter such as letters, words, numbers, figures, computations, formulae,
 2   pictures, sounds or symbols or combinations thereof, however produced or reproduced,
 3   of every kind and description, in whatever form, including without limitation tape
 4   recordings, film, video, magnetic impulse, disk, e-mail, Internet or web site, CD-ROM,
 5   digital, mechanical or other recording, or other equipment used to make, read,
 6   reproduce, analyze or manipulate such data, in Defendant's actual or constructive
 7   possession or control. The term also includes all “originals” and “duplicates” as defined
 8   by Rule 1001.
 9         3.     As used herein, the term “concerning” shall mean including, mentioning,
10   discussing, summarizing, describing, reflecting, referring to, pertaining to, commenting
11   on, depicting, embodying, evidencing, constituting, relating to, reporting or involving an
12   occurrence, event, transaction or course of dealing.
13         4.     As used herein, the term “Plaintiffs” means Faour Abdallah Fraihat, Marco
14   Montoya Amaya, Raul Alcocer Chavez, Jose Segovia Benitez, Hamida Ali, Melvin
15   Murillo Hernandez, Jimmy Sudney, José Baca Hernandez, Edilberto García Guerrero,
16   Martin Muñoz, Luis Manuel Rodriguez Delgadillo, Ruben Darío Mencías Soto, Alex
17   Hernandez, Aristoteles Sanchez Martinez, and Sergio Salazar Artaga.
18         5.      As used herein, the term “Defendant” or “you” shall mean and refer to the
19   Defendant, U.S. Immigration and Customs Enforcement including any department,
20   subsidiary, division, officer, director, partner, employee, independent contractor, agent,
21   board of supervisors, supervisor, representative, or person acting or purporting to act on
22   behalf of that entity.
23         6.     As used herein, the terms “relating to” shall mean including, mentioning,
24   discussing, summarizing, describing, reflecting, referring to, pertaining to, commenting
25   on, depicting, embodying, evidencing, constituting, concerning, reporting or involving
26   an occurrence, event, transaction or course of dealing.
27         7.     As used herein, the terms “disability” has the same meaning as defined in
28   applicable federal and state disability laws, including but not limited to the Americans

                              PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                  2
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 26 of 72 Page ID
                                      #:4538

 1   with Disabilities Act (ADA), 42 U.S.C. §§ 12101 et seq.; Section 504 of the
 2   Rehabilitation Act of 1973 (Rehabilitation Act), 29 U.S.C. § 794; and California
 3   Government Code §12926.
 4         8.     As used herein, the terms “accommodation” and “reasonable
 5   accommodation” have the same meaning as defined in applicable federal and state
 6   disability laws including but not limited to the ADA and the Rehabilitation Act.
 7         9.     As used herein, the terms “modification” and “reasonable modification”
 8   have the same meaning as defined in applicable federal and state disability laws including
 9   but not limited to the ADA and the Rehabilitation Act.
10         10.    As used herein, the term “detention files” refers to all records, documents,
11   communications, and other files for the named Plaintiffs in the Defendants’ possession.
12                                            SCOPE
13         1.     All documents produced in response to this request shall be organized and
14   labeled to correspond with the number of the document request to which the documents
15   are responsive.
16         2.     Words in the singular form shall be construed to include the plural and vice
17   versa, unless the context otherwise requires. The terms “and” and “or” and “and/or”
18   shall be construed either disjunctively or conjunctively as necessary to bring within the
19   scope of a discovery request all responses that might otherwise be construed to be
20   outside of its scope. The word “including” means “including without limitation.” “Any”
21   and “all” shall individually be construed to mean both any and all. “Relating to” is used
22   in its broadest sense to include any connection, relation, or relevance.
23         3.     These document requests are continuing in nature, up to and during the
24   course of trial. Documents sought by these requests that you obtain after you serve your
25   responses must be produced to counsel for Plaintiffs by supplementary response.
26         4.     These requests call for all information that is known or available to
27   Defendant, including all information in the possession, custody, or control of
28   Defendant’s employees, attorneys, auditors, agents, investigators, and any other person

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                 3
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 27 of 72 Page ID
                                      #:4539

 1   or entity acting on Defendant’s behalf or under Defendant’s direction or control.
 2                                      INSTRUCTIONS
 3          1.   Plaintiffs request that all documents be produced as follows:
 4               a)     For Emails: Portable Document Format (“PDF”) format with Optical
 5                      Character Recognition (“OCR”), with all attachments preserved.
 6               b)     For Email Attachments: To the extent an email has an attachment, it
 7                      must be maintained in its native format. A Bates-stamped PDF
 8                      placeholder with a link to the file may be used as part of the
 9                      production. In addition, Defendants must produce whatever program
10                      is normally used to open, view, and manipulate each attachment,
11                      unless such program is already in possession of Plaintiffs’ counsel.
12                      Defendants must consult with Plaintiffs to discuss what file types will
13                      be produced, and what programs will be needed to open, view, and
14                      manipulate them.
15               c)     For Excel or other spreadsheets: Native format (a Bates-stamped PDF
16                      placeholder with a link to the native file may be used as part of the
17                      production).
18               d)     For Power Point: Native format (a Bates-stamped PDF placeholder
19                      with a link to the native file may be used as part of the production).
20               e)     For Database files or other compilations of data: Native format, along
21                      with whatever program is normally used to open, view, and
22                      manipulate the file, unless such program is already in possession of
23                      Plaintiffs’ counsel. Defendants must consult with Plaintiffs to discuss
24                      what file types will be produced, and what programs will be needed to
25                      open, view, and manipulate them. A Bates-stamped PDF placeholder
26                      with a link to the file may be used as part of the production. Any
27                      database files produced must be fully searchable and manipulable.
28

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                 4
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 28 of 72 Page ID
                                      #:4540

 1                  f)    For all other documents, including paper documents: PDF with OCR.
 2                        All documents produced must be fully searchable and manipulable.
 3             2.   The term “native format” should be read to mean whatever format (for
 4    example, .pdf, .jpeg, or .doc) the file existed in originally, prior to production.
 5             3.   All documents shall be produced on CD-ROMs or DVDs.
 6             4.   Documents should not be zipped, compressed, encrypted, or otherwise
 7    restricted or proprietarily protected for specific use.
 8             5.   Where specialized or proprietary software is required to access or use
 9    documents in their native format, please supply such software.
10             6.   All requests should be read to include a request for all metadata associated
11    with all documents responsive to the request.
12             7.   If Defendant is unable to comply with the above-listed requests for any
13    reason, Plaintiffs request that Defendant produce responsive documents after a meet and
14    confer discussion with Plaintiffs’ counsel about the preferred format for such production.
15    Plaintiffs request that Defendant not unilaterally select an electronic format for
16    production.
17                                           OBJECTIONS
18             1.   If Defendant objects to part of a document request and refuses to answer that
19   part, Defendant must state their objection and answer the remaining portion of that
20   request. If Defendant objects to the scope or time period of a request and refuses to
21   answer for that scope or time period, Defendant must state their objection and answer the
22   request for the scope or time period Defendant believes is appropriate.
23             2.   With respect to any requested document which Defendant refuses to produce
24    in response to the Requests for Production on the basis of an asserted privilege, please
25    state:
26                  a)    The full identity of the document including:
27                           i) the date of the document;
28                           ii) its title (if any);

                            PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                   5
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 29 of 72 Page ID
                                      #:4541

 1                          iii) its authors, addressees, recipients or parties;
 2                          iv) the nature of the document (e.g., letter, memorandum, etc.);
 3                          v) the individual or source from whom or which Defendant
 4                              obtained it, and
 5                          vi) its present location and identity of its custodian;
 6                b)     whether Defendant’s objection or refusal is directed to the entire
 7                       document or part thereof;
 8                          i) if Defendant’s objection or refusal goes to part of the document,
 9                              specify the specific part(s) of the document to which
10                              Defendant’s objection or refusal is directed;
11                c)     the specific factual basis that gives rise to the objection or refusal; and
12                d)     the specific legal privilege on which the objection or refusal is based.
13          3.    If any of the following requests cannot be answered in full after exercising
14    due diligence to secure the information, please so state and answer to the extent possible,
15    specifying Defendant’s inability to answer the remainder, and stating whatever
16    information Defendant has concerning the unanswered portions. If Defendant’s answer
17    is qualified in any way, please set forth the details of such qualification.
18          4.    If, to Defendant’s knowledge, documents responsive to one or more requests
19    were never in Defendant’s possession, custody, or control but are or have been in the
20    possession, custody, or control of any other person, please identify all such persons.
21          5.    If any responsive document was formerly in Defendant’s possession,
22    custody, or control but has been eliminated from Defendant’s possession in any way,
23    including, but not limited to, having been lost, destroyed, transmitted, or discarded,
24    please submit a written statement as follows:
25                a)     Describe in detail the nature of the document and its contents;
26                b)     Identify the person or persons who authored, prepared or edited the
27                       document and, if applicable, the person or persons to whom the
28                       document was sent;

                           PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                    6
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 30 of 72 Page ID
                                      #:4542

 1                c)    List all dates when the document was created, copied, or modified;
 2                d)    List all dates when the document was eliminated from your possession
 3                      in any way;
 4                e)    State any reasons the document was eliminated from your possession
 5                      in any way; and
 6                f)    List all persons that have had possession of the document or have had
 7                      knowledge of its contents.
 8                                         REQUESTS
 9   REQUEST FOR PRODUCTION NO.1:
10         Please produce the complete detention file for Plaintiff Faour Abdallah Fraihat,
11   including but not limited to any records concerning or relating to medical and/or mental
12   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
13   against him, disability, and disability-related accommodations or modifications.
14   REQUEST FOR PRODUCTION NO. 2:
15         Please produce the complete detention file for Plaintiff Marco Montoya Amaya,
16   including but not limited to any records concerning or relating to medical and/or mental
17   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
18   against him, disability, and disability-related accommodations or modifications.
19   REQUEST FOR PRODUCTION NO. 3:
20         Please produce the complete detention file for Plaintiff Raul Alcocer Chavez,
21   including but not limited to any records concerning or relating to medical and/or mental
22   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
23   against him, disability, and disability-related accommodations or modifications.
24   REQUEST FOR PRODUCTION NO. 4:
25         Please produce the complete detention file for Plaintiff Jose Segovia Benitez,
26   including but not limited to any records concerning or relating to medical and/or mental
27   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
28   against him, disability, and disability-related accommodations or modifications.

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                7
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 31 of 72 Page ID
                                      #:4543

 1   REQUEST FOR PRODUCTION NO. 5:
 2         Please produce the complete detention file for Plaintiff Hamida Ali, including but
 3   not limited to any records concerning or relating to medical and/or mental healthcare,
 4   disability, segregation (administrative and/or disciplinary), disciplinary action taken
 5   against her, and disability-related accommodations or modifications.
 6   REQUEST FOR PRODUCTION NO. 6:
 7         Please produce the complete detention file for Plaintiff Melvin Murillo
 8   Hernandez, including but not limited to any records concerning or relating to medical
 9   and/or mental healthcare, segregation (administrative and/or disciplinary), disciplinary
10   action taken against him, disability, and disability-related accommodations or
11   modifications.
12   REQUEST FOR PRODUCTION NO. 7:
13         Please produce the complete detention file for Plaintiff Jimmy Sudney, including
14   but not limited to any records concerning or relating to medical and/or mental
15   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
16   against him, disability, and disability-related accommodations or modifications.
17   REQUEST FOR PRODUCTION NO. 8:
18         Please produce the complete detention file for Plaintiff José Baca Hernandez,
19   including but not limited to any records concerning or relating to medical and/or mental
20   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
21   against him, disability, and disability-related accommodations or modifications.
22   REQUEST FOR PRODUCTION NO. 9:
23         Please produce the complete detention file for Plaintiff Edilberto García Guerrero,
24   including but not limited to any records concerning or relating to medical and/or mental
25   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
26   against him, disability, and disability-related accommodations or modifications.
27   REQUEST FOR PRODUCTION NO. 10:
28

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                 8
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 32 of 72 Page ID
                                      #:4544

 1         Please produce the complete detention file for Plaintiff Martin Muñoz, including
 2   but not limited to any records concerning or relating to medical and/or mental
 3   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
 4   against him, disability, and disability-related accommodations or modifications.
 5   REQUEST FOR PRODUCTION NO. 11:
 6         Please produce the complete detention file for Plaintiff Luis Manuel Rodriguez
 7   Delgadillo, including but not limited to any records concerning or relating to medical
 8   and/or mental healthcare, segregation (administrative and/or disciplinary), disciplinary
 9   action taken against him, disability, and disability-related accommodations or
10   modifications.
11   REQUEST FOR PRODUCTION NO. 12:
12         Please produce the complete detention file for Plaintiff Ruben Darío Mencías
13   Soto, including but not limited to any records concerning or relating to medical and/or
14   mental healthcare, segregation (administrative and/or disciplinary), disciplinary action
15   taken against him, disability, and disability-related accommodations or modifications.
16   REQUEST FOR PRODUCTION NO. 13:
17         Please produce the complete detention file for Plaintiff Alex Hernandez, including
18   but not limited to any records concerning or relating to medical and/or mental
19   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
20   against him, disability, and disability-related accommodations or modifications.
21   REQUEST FOR PRODUCTION NO. 14:
22         Please produce the complete detention file for Plaintiff Aristoteles Sanchez
23   Martinez, including but not limited to any records concerning or relating to medical
24   and/or mental healthcare, segregation (administrative and/or disciplinary), disciplinary
25   action taken against him, disability, and disability-related accommodations or
26   modifications.
27   REQUEST FOR PRODUCTION NO. 15:
28

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                9
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 33 of 72 Page ID
                                      #:4545

 1         Please produce the complete detention file for Plaintiff Sergio Salazar Artaga,
 2   including but not limited to any records concerning or relating to medical and/or mental
 3   healthcare, segregation (administrative and/or disciplinary), disciplinary action taken
 4   against him, disability, and disability-related accommodations or modifications.
 5
 6   DATED: December 16, 2019               CIVIL RIGHTS EDUCATION AND
                                            ENFORCEMENT CENTER
 7
                                            SOUTHERN POVERTY LAW CENTER
 8                                          DISABILITY RIGHTS ADVOCATES
                                            ORRICK HERRINGTON & SUTCLIFFE LLP
 9
10                                          By__/s/ Timothy Fox______________________
                                                 Timothy Fox
11
                                                 Attorney for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                               10
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 34 of 72 Page ID
                                      #:4546
                                      PROOF OF SERVICE
 1
 2   RE:   Faour Abdallah Fraihat, et al. v. U.S. Immigration and Customs Enforcement, et al.
 3         Case No.: 5:19-CV-01546 JGB (SHKx)
 4          I, Timothy Fox, declare as follows: I am 18 years of age or over and am not a party
 5   to this action. My place of business is located at 1245 E. Colfax Avenue, Suite 400,
     Denver, CO.
 6          On December 16, 2019, I served a copy of the following entitled document(s):
 7
       PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
 8
 9   on the following interested parties in said cause:
10    Joseph H. Hunt                                United States Department of Justice
11    William C. Peachey                            Civil Division
      Jeffrey S. Robins                             Office of Immigration Litigation
12    jeffrey.robins@usdoj.gov                      District Court Section
13    Sergio F. Sarkany                             P.O. Box 868, Ben Franklin Station
      sergio.f.sarkany@usdoj.gov                    Washington, DC 20044
14    Lindsay M. Vick                               Tel: (202) 532-4023
15    lindsay.vick@usdoj.gov                        Fax: (202) 305-7000
16   Attorneys for Defendants U.S. Immigration and Customs Enforcement, Joseph H. Hunt,
17   William C. Peachey, Sergio F. Sarkany, and Lindsay M. Vick
18   [X]   VIA EMAIL I caused such document to be transmitted via email to the
19         addressee(s) from my email address: tfox@creeclaw.org.
20   [ ]   VIA FACSIMILE I caused such document to be transmitted via facsimile to the
21         addressee(s) from my office’s facsimile service and fax number 510.665.8511. The
           transmission by facsimile was reported as complete and without error.
22
23   [ ]   VIA MAIL I placed such envelopes for collection and mailing on this date
           following ordinary business practices.
24
     I certify and declare under penalty of perjury that the foregoing is true and correct and
25   that this declaration was executed on December 16, 2019 at Denver, Colorado.
26
27
28                                                    Timothy Fox

                          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

                                                                                                 11
Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 35 of 72 Page ID
                                 #:4547




                           EXHIBIT 2
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 36 of 72 Page ID
                                      #:4548


 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
     ejordan@creeclaw.org
 3   CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
                                                Stuart Seaborn (CA Bar 198590)
 7   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 8   SOUTHERN POVERTY LAW                       mriess@dralegal.org
     CENTER                                     Rosa Lee V. Bichell (CA Bar 331530)
 9   201 St. Charles Avenue, Suite 2000         rbichell@dralegal.org
10   New Orleans, Louisiana 70170               DISABILITY RIGHTS ADVOCATES
     Tel: (504) 486-8982                        2001 Center Street, 4th Floor
11   Fax: (504) 486-8947                        Berkeley, California 94704
                                                Tel: (510) 665-8644
12                                              Fax: (510) 665-8511
13
14
     Attorneys for Plaintiffs (continued on next page)
15
                         UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
      FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              PLAINTIFFS’ SECOND SET OF
                                                   REQUESTS FOR PRODUCTION
21                                                 OF DOCUMENTS
      U.S. IMMIGRATION AND CUSTOMS
22    ENFORCEMENT, et al.,
                                                   August 10, 2020
23                        Defendants.
24
25

26
27
28
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 37 of 72 Page ID
                                      #:4549


 1 William F. Alderman (CA Bar 47381)            Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                          mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                 ORRICK, HERRINGTON &
   jrouthier@orrick.com                          SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                          777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                                 Suite 3200
                                                 Los Angeles, CA 90017
 5 San Francisco, CA 94105                       Tel.: (213) 629-2020
   Tel.: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                 Leigh Coutoumanos*
 7 Michael W. Johnson*                           lcoutoumanos@willkie.com
   mjohnson1@willkie.com                         Timothy Ryan*
 8 Dania Bardavid*                               tryan@willkie.com
   dbardavid@willkie.com                         WILLKIE FARR &
 9 Jessica Blanton*                              GALLAGHER LLP
   jblanton@willkie.com                          1875 K Street NW, Suite 100
10 Joseph Bretschneider*                         Washington, DC 20006
11 jbretschneider@willkie.com                    Tel.: (202) 303-1000
   WILLKIE FARR &                                Fax: (202) 303-2000
12 GALLAGHER LLP
   787 Seventh Avenue                            Shalini Goel Agarwal
13 New York, NY 10019                            (CA Bar 254540)
   Tel.: (212) 728-8000                          shalini.agarwal@splcenter.org
14 Fax: (212) 728-8111                           SOUTHERN POVERTY LAW
                                                 CENTER
15 Veronica Salama*                              106 East College Avenue
   veronica.salama@splcenter.org                 Suite 1010
16 SOUTHERN POVERTY LAW                          Tallahassee, FL 32301
17 CENTER
   P.O. Box 1287 Decatur, GA, 30031
                                                 Tel.: (850) 521-3024
                                                 Fax: (850) 521-3001
18 Tel: (404) 221-5825
   Fax: (404) 221-5857                           Maria del Pilar Gonzalez Morales
19                                               (CA Bar 308550)
   Christina Brandt-Young*                       pgonzalez@creeclaw.org
20 cbrandt-young@dralegal.org                    CIVIL RIGHTS EDUCATION
   DISABILITY RIGHTS                             AND ENFORCEMENT CENTER
21 ADVOCATES                                     1825 N. Vermont Avenue, #27916
   655 Third Avenue, 14th Floor                  Los Angeles, CA 90027
22 New York, NY 10017                            Tel.: (805) 813-8896
   Tel.: (212) 644-8644                          Fax: (303) 872-9072
23 Fax: (212) 644-8636
24
25 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
26
27
28


                                           -2-
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 38 of 72 Page ID
                                      #:4550


 1 PROPOUNDING PARTY:                         Plaintiffs Faour Abdallah Fraihat, et al.
 2 RESPONDING PARTY:                          All Defendants, U.S. Immigration and Customs
 3 Enforcement (“ICE”), U.S. Department of Homeland Security (“DHS”), Kevin
 4 McAleenan (or the individual currently serving in the role of Acting Director, ICE),
 5 Derek N. Brenner (or the individual currently serving in the role of Deputy Director,
 6 ICE), Timothy S. Robbins (or the individual currently serving in the role of Acting
 7 Executive Associate Director, Enforcement and Removal Operations (“ERO”)), Tae
 8 Johnson (or the individual currently serving in the role of Assistant Director of
 9 Custody Management, ERO), Dr. Stewart D. Smith (or the individual currently
10 serving in the role of Assistant Director, ICE Health Service Corps (“IHSC”)), Jacki
11 Becker Klopp (or the individual currently serving in the role of Assistant Director of
12 Operations Support, ERO), David P. Pekoske (or the individual currently serving in
13 the role of Senior Official Performing Duties of the Deputy Secretary, DHS), and
14 Matthew T. Albence (or the individual currently serving in the role of Acting
15 Director, ICE).
16 SET NO.                                    Two (2)
17           Pursuant to Federal Rules of Civil Procedure 34, Plaintiffs hereby request that
18 Defendants ICE and DHS produce and permit inspection and copying of the
19 following documents or categories of documents in accordance with the Instructions
20 and Definitions below. The production, inspection, and copying shall take place
21 within thirty (30) days after service of this demand and continue so long as
22 reasonably required at the offices of Disability Rights Advocates, 2001 Center
23 Street, 4th Floor, Berkeley, CA 94704, unless otherwise agreed by the parties. Each
24 of ICE and DHS shall also submit a written response, subscribed under oath, within
25 thirty (30) days of service of this demand.
26         These requests are continuing in nature and require supplemental responses
27 as provided by Rule 26 of the Federal Rules of Civil Procedure, in the event either
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                        1
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 39 of 72 Page ID
                                      #:4551


 1 of the responding Defendants, their counsel, or anyone representing their interests
 2 becomes aware of any additional information, documents or things sought by these
 3 requests between the time the responding Defendants’ written answers and responses
 4 are served and the conclusion of trial.
 5                                              DEFINITIONS
 6           As used herein, unless specified otherwise, the following definitions apply:
 7           1.      “ICE” means U.S. Immigration and Customs Enforcement.
 8           2.      “DHS” means U.S. Department of Homeland Security.
 9           3.      “OIG” means DHS’s Office of Inspector General.
10           4.      “CRCL” means DHS’s Office for Civil Rights and Civil Liberties.
11           5.      “Assessment and Accommodation Directive” means ICE directive
12 11071.1 entitled “Assessment and Accommodations for Detainees with Disabilities”
13 dated December 15, 2016.
14           6.      “Auxiliary aids or services” are services or devices that allow persons
15 with disabilities, including vision, hearing, speaking, sensory, and manual dexterity
16 disabilities, access to effective communication. Such aids or services include
17 interpreters, written materials, note-takers, video remote interpreting services, or
18 other effective methods of making aurally delivered materials available to persons
19 with hearing-related disabilities; readers, taped texts, materials or displays in Braille,
20 secondary auditory programs, screenreading and text-to-speech software, or other
21 effective methods of making visually delivered materials available to detainees with
22 vision disabilities.
23           7.      “Communication” means, without limitation, any manner or means of
24 disclosure, transfer, transmission, conveyance, or exchange of information whether
25 by written, oral, or other means (such as person-to-person, in a group, by telephone,
26 letter, facsimile, electronic or computer mail, voicemail, telex, telecopy, or any other
27 process, electric, electronic, or otherwise).
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                         2
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 40 of 72 Page ID
                                      #:4552


 1           8.      “CMD” means ICE’s Custody Management Division.
 2           9.      “Covered Facility” and “Detention Facility” (and their plural forms)
 3 mean any facility in which adult individuals are detained by ICE (either directly or
 4 by private or public contractors) for more than 72 hours.
 5           10.     “Detainee Death Directive” means ICE directive 7-9.0 entitled
 6 “Notification and Reporting of Detainee Deaths” effective date October 1, 2009 and
 7 review date October 1, 2012.
 8           11.      “Disability” or “disabilities” means a physical or mental impairment
 9 that substantially limits one or more of an individual’s major life activities; or a
10 record of such a physical or mental impairment. “Major life activities” include, but
11 are not limited to, caring for oneself, performing manual tasks, seeing, hearing,
12 eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning,
13 reading, concentrating, thinking, communicating, and working. A major life activity
14 can also include the operation of major bodily functions, like the immune, endocrine,
15 and neurological systems; normal cell growth; digestion, respiration, and circulation;
16 and the operations of the bowel, bladder, and brain.
17           12.     “DMC” means the Detention Monitoring Council.
18           13.     “Documents” means “writings,” “recordings,” and “photographs” as
19 defined under Rule 1001 of the Federal Rules of Evidence, and shall include, without
20 limitation, any written, printed, typed, photographed, recorded, or graphic matter
21 such as letters, words, numbers, figures, computations, formulae, pictures, sounds or
22 symbols or combinations thereof, however produced or reproduced, of every kind
23 and description, in whatever form, including, without limitation, tape recordings,
24 film, video, magnetic impulse, disk, e-mail, Internet or web site, CD-ROM, digital,
25 mechanical or other recording, or other equipment used to make, read, reproduce,
26 analyze or manipulate such data, in the responding Defendants’ actual or
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      3
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 41 of 72 Page ID
                                      #:4553


 1 constructive possession or control. The term also includes all “originals” and
 2 “duplicates” as defined by Rule 1001.
 3           14.     “EAD” means the ERO Executive Associate Director.
 4           15.     “Effective communication” means taking the steps necessary to ensure
 5 that whatever is written or spoken, or displayed visually or audibly, must be as clear
 6 and understandable to people with disabilities as it is for people who do not have
 7 disabilities.
 8           16.     “Electronic Information Systems” means a system that contains
 9 computerized records, data or other information, including, without limitation,
10 databases.
11           17.     “EDAC” means the ERO Disability Access Coordinator.
12           18.     “FODs” means ICE Field Office Directors.
13           19.     “Healthcare” means medical and mental health care, including but not
14 limited to routine medical care, chronic care, specialty care, and psychiatric care.
15           20.     “IHSC” means the ICE Health Service Corps.
16           21.     “Mobility device” means any device used to assist a person with a
17 mobility disability with walking, ambulating or personal transport, including
18 wheelchairs, canes, braces, walkers, crutches and electric scooters.
19           22.      “Person” and “individual” mean any natural person or any business,
20 legal or government entity, or association—including, but not limited to, any
21 proprietorship, partnership, firm, company, or corporation.
22           23.     “Plaintiffs” means Faour Abdallah Fraihat, Marco Montoya Amaya,
23 Raul Alcocer Chavez, Jose Segovia Benitez, Hamida Ali, Melvin Murillo
24 Hernandez, Jimmy Sudney, José Baca Hernández, Edilberto García Guerrero,
25 Martín Muñoz, Luis Manuel Rodriguez Delgadillo, Ruben Darío Mencías Soto,
26 Alex Hernandez, Aristoteles Sanches Martinez, Sergio Salazar Artaga, Inland
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                       4
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 42 of 72 Page ID
                                      #:4554


 1 Coalition for Immigrant Justice, and Al Otro Lado, or any one or combination of the
 2 above.
 3           24.     “Reasonable accommodation” or “reasonable modification” means
 4 any change or adjustment in the responding Defendants’ operations to address a
 5 disability-related need, any modification to the responding Defendants’ policies,
 6 practices, procedures, or requirements to address a disability-related need, or any
 7 provision of an aid or service that permits a person with a disability to participate in
 8 the responding Defendants’ programs, services, or activities.
 9           25.     “Reflect,” “reflecting,” “concern,” “concerning,” “mentioning,”
10 “related to,” “relating to,” “relate to,” “refer to,” or “referring to” and other variations
11 thereof shall be construed in their broadest possible sense, and mean, without
12 limitation, and whether in whole or in part: referring to, constituting, bearing upon,
13 commenting upon, reflecting, evidencing, pertaining to, describing, depicting,
14 consisting of, containing, comprising, embodying, identifying, stating, discussing,
15 analyzing, studying, summarizing, dealing with, relating to, or having any logical or
16 factual connection whatsoever with the subject addressed, regardless whether the
17 factual connection is favorable to or adverse to you.
18           26.     “SDAC” means Supporting Disability Access Coordinators.
19           27.     “Segregation Directive” means ICE directive 11065.1, “Review of the
20 Use of Segregation for ICE Detainees,” September 4, 2013.
21           28.     “Segregation Review Coordinator” has the same meaning as used in the
22 Segregation Directive.
23           29.     “Special vulnerabilities” has the same meaning as used in the
24 Segregation Directive.
25       30. “Disciplinary segregation” has the same meaning as used in the
26 Segregation Directive.
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                           5
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 43 of 72 Page ID
                                      #:4555


 1           31.     “You,” “Your,” and “Defendants” means U.S. Immigration Customs
 2 and Enforcement; U.S. Department of Homeland Security; and Kevin Mcaleenan,
 3 Matthew T. Albence, Derek N. Brenner, Timothy S. Robbins, Tae Johnson, Dr.
 4 Stewart D. Smith, Jacki Becker Klopp, and David P. Pekoske in their official
 5 capacities; including all parents, subsidiaries, and affiliates thereof, all divisions,
 6 predecessors, successors, and assigns of each of the foregoing, and all principals,
 7 officers, employees, directors, agents, consultants, attorneys, and all other persons
 8 acting or purporting to act on behalf of or under the control of any of the foregoing
 9 including any person active under a contract or Intergovernmental Service
10 Agreement (“IGSA”) with ICE.
11                                                   SCOPE
12           1.      All documents produced in response to this request shall be organized
13 and labeled to correspond with the number of the document request to which the
14 documents are responsive.
15           2.      Words in the singular form shall be construed to include the plural and
16 vice versa, unless the context otherwise requires. The terms “and” and “or” and
17 “and/or” shall be construed either disjunctively or conjunctively as necessary to
18 bring within the scope of a discovery request all responses that might otherwise be
19 construed to be outside of its scope. The word “including” means “including without
20 limitation.” “Any” and “all” shall individually be construed to mean both any and
21 all. “Relating to” is used in its broadest sense to include any connection, relation, or
22 relevance.
23           3.      These document requests are continuing in nature, up to and during the
24 course of trial. Documents sought by these requests that you obtain after you serve
25 your responses must be produced to counsel for Plaintiffs by supplementary
26 response.
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                        6
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 44 of 72 Page ID
                                      #:4556


 1           4.      These requests call for all information that is known or available to the
 2 responding Defendants, including all information in the possession, custody, or
 3 control of any of their employees, attorneys, auditors, agents, investigators, and any
 4 other person or entity acting on their behalf or under their direction or control.
 5           5.      Unless otherwise indicated, these document requests seek all
 6 responsive documents created or generated between January 1, 2015 and the present.
 7                                            INSTRUCTIONS
 8           1.      Plaintiffs request that all relevant, responsive, and non-privileged
 9 documents be produced as follows:
10                a) Non-electronic documents shall be scanned into a static-image format
11                   with searchable text as specified herein.
12                b) Images shall be produced as single-page CCITT Group IV TIFF files
13                   in 300 dpi with an IPRO .LFP reference file containing document (D)
14                   and child (C) identifiers.          Each TIFF image shall have a unique,
15                   sequential identifying number which is the Bates number of the page.
16                c) A standard Concordance .DAT load file shall be provided containing
17                   all metadata fields specified below.
18                d) Document text shall be provided in a multipage .TXT file for each
19                   document, using extracted text for electronic data and OCR for
20                   scanned, non-electronic documents. Each .TXT file shall be named per
21                   the ProdBeg value for each document and delivered in a folder named
22                   Text.
23                e) Native files shall be named per the ProdBeg value for each document
24                   and delivered in a folder named Natives.
25                f) The following metadata fields shall be provided as applicable for each
26                   document type:
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                          7
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 45 of 72 Page ID
                                      #:4557


 1                     METADATA FIELDS FOR ALL ELECTRONIC DOCUMENTS
 2                     ProdBeg        First bates number of email or document
                       ProdEnd        Last bates number of email or document
 3
                       ProdBegAttach  First bates number of attachment(s)
 4                     ProdEndAttach  Last bates number of attachment(s)
 5                     Custodian
                       All Custodians Populated with names of all custodians for whom the
 6                                    document was processed whether or not the file was
                                      removed upon deduplication
 7
                       Flie_Extension
 8                     MD5Hash
 9                     FilePath       Staring with container name (PST or NSF) through
                                      mailbox folder name - format example: Outlook
10                                    PST\Inbox\Important
                       Record Type    Populated with Email, Attachment, or Loose File
11                     NativePath     Relative path to native file if provided in production
12                     TextPath       Relative path to document text/OCR file if provided
                                      in production
13
14
                       ADDITIONAL METADATA FIELDS FOR EMAIL
15                     SentDate        Format yyyymmdd
16                     SentTime        Format hh:mm:ss
                       ReceivedDate    Format yyyymmdd
17
                       ReceivedTime    Format hh:mm:ss
18                     From
19                     To
                       CC
20                     BCC
21                     Subject
                       ThreadID        Email thread identification value (ConversationIndex
22                                     or other identifier)
23                     Attachment      File names of attached documents
                       Names
24                     Num_Attachments Number of attached documents
25
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                            8
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 46 of 72 Page ID
                                      #:4558


 1                     ADDITIONAL METADATA FIELDS FOR ALL
                       ELECTRONIC DOCUMENTS OTHER THAN EMAIL
 2
                       Author
 3                     CreateDate               Format yyyymmdd
 4                     CreateTime               Format hh:mm:ss
                       ModDate                  Format yyyymmdd
 5
                       ModTime                  Format hh:mm:ss
 6                     DocTitle
 7                     FileName
                       FileSize
 8
 9
                       METADATA FIELDS FOR SCANNED PAPER DOCUMENTS
10                     ProdBeg       First bates number of document
11                     ProdEnd       Last bates number of document
                       ProdBegAttach First bates number of attachment(s)
12
                       ProdEndAttach Last bates number of attachment(s)
13                     Custodian
14
15                g) Audio, audiovisual, and video files shall be produced in their native

16                   formats. Plaintiffs reserve the right to request native files for any

17                   document that is unreadable or has limited accessibility in the Group

18                   IV TIFF format (e.g., MS Excel, PowerPoint, color documents, or

19                   databases).

20           2.      The term “native format” should be read to mean whatever format (for

21 example, .pdf, .jpeg, or .doc) the file existed in originally, prior to production.
22      3.     All documents shall be produced on CD-ROMs or DVDs.

23           4.      Documents should not be zipped, compressed, encrypted, or otherwise

24 restricted or proprietarily protected for specific use.
25        5.     Where specialized or proprietary software is required to access or use

26 documents in their native format, please supply such software.
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      9
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 47 of 72 Page ID
                                      #:4559


 1           6.      All requests should be read to include a request for all metadata
 2 associated with all documents responsive to the request.
 3           7.      If a responding Defendant is unable to comply with the above-listed
 4 requests for any reason, Plaintiffs request that it inform Plaintiffs of the reason
 5 compliance is not possible and produce responsive documents after a meet and
 6 confer discussion with Plaintiffs’ counsel about the preferred format for such
 7 production. Plaintiffs request that the responding Defendants not unilaterally select
 8 an electronic format for production.
 9                                              OBJECTIONS
10           1.      If a responding Defendant objects to part of a document request and
11 refuses to answer that part, it must state its objection and answer the remaining
12 portion of that request. If a responding Defendant objects to the scope or time period
13 of a request and refuses to answer for that scope or time period, it must state its
14 objection and answer the request for the scope or time period it believes is
15 appropriate.
16           2.      With respect to any requested document which a responding Defendant
17 refuses to produce in response to the Requests for Production on the basis of an
18 asserted privilege, please state:
19                   a) The full identity of the document including:
20                           i. the date of the document;
21                           ii. its title (if any);
22                           iii. its authors, addresses, recipients or parties;
23                           iv. the nature of the document (e.g., letter, memorandum, etc.);
24                           v. the individual or source from whom or which Defendant
25                                obtained it; and
26                           vi. its present location and identity of its custodian;
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                         10
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 48 of 72 Page ID
                                      #:4560


 1                   b) Whether the objection or refusal is directed to the entire document
 2                       or part thereof;
 3                           i. If the objection or refusal goes to part of the document,
 4                                specify the specific part(s) of the document to which the
 5                                objection or refusal is directed;
 6                   c) The specific factual basis that gives rise to the objection or refusal;
 7                       and
 8                   d) The specific legal privilege on which the objection or refusal is
 9                       based.
10           3.      If any of the following requests cannot be answered in full after
11 exercising due diligence to secure the information, please so state and answer to the
12 extent possible, specifying the responding Defendant’s inability to answer the
13 remainder, and stating whatever information the responding Defendant has
14 concerning the unanswered portions. If the responding Defendant’s answer is
15 qualified in any way, please set forth the details of such qualification.
16           4.      If, to a responding Defendant’s knowledge, documents responsive to
17 one or more requests were never in its possession, custody, or control but are or have
18 been in the possession, custody, or control of any other person, please identify all
19 such persons.
20           5.      If any responsive document was formerly in a responding Defendant’s
21 possession, custody, or control but has been eliminated from its possession in any
22 way, including, but not limited to, having been lost, destroyed, transmitted, or
23 discarded, please submit a written statement as follows:
24          a. Describe in detail the nature of the document and its contents;
25                b. Identify the person or persons who authored, prepared or edited the
26                   document and, if applicable, the person or persons to whom the
27                   document was sent;
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                          11
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 49 of 72 Page ID
                                      #:4561


 1               c. List all dates when the document was created, copied, or modified;
 2               d. List all dates when the document was eliminated from your possession
 3                   in any way; and
 4               e. List all persons that have had possession of the document or have had
 5                   knowledge of its contents.
 6                                 REQUESTS FOR PRODUCTION
 7 REQUEST FOR PRODUCTION NO. 16:
 8           Documents sufficient to identify all Electronic Information Systems that
 9 contain information, data or documents relating to medical care, mental health care,
10 segregation of detained individuals, and treatment or accommodations requested by
11 or provided to detainees with disabilities in Covered Facilities.
12 REQUEST FOR PRODUCTION NO. 17:
13           All documents relating to instructions on the use of Electronic Information
14 Systems that contain information, data or documents relating to medical care, mental
15 health care, segregation of detained individuals, and treatment or accommodations
16 requested by or provided to detainees with disabilities in Covered Facilities,
17 including, without limitation, training materials, specifications, and/or user manuals.
18 REQUEST FOR PRODUCTION NO. 18:
19           All documents relating to policies, procedures, practices, guidance,
20 instructions, training and any other steps Defendants have taken regarding ensuring
21 Detention Facilities identify the disability-related needs of detained individuals at
22 intake and during detention.
23 REQUEST FOR PRODUCTION NO. 19:
24        All documents relating to policies, procedures, practices, guidance,
25 instructions, training and any other steps Defendants have taken regarding ensuring
26 Detention Facilities track the disability-related needs of detained individuals during
27 detention and upon transfer between detention facilities.
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      12
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 50 of 72 Page ID
                                      #:4562


 1 REQUEST FOR PRODUCTION NO. 20:
 2           All documents relating to policies, procedures, practices, guidance,
 3 instructions, training and any other steps Defendants have taken regarding ensuring
 4 Detention Facilities provide reasonable accommodations and/or reasonable
 5 modifications to detained individuals with disabilities.
 6 REQUEST FOR PRODUCTION NO. 21:
 7           All documents relating to policies, procedures, practices, guidance,
 8 instructions, training and any other steps Defendants have taken regarding ensuring
 9 Detention Facilities provide detained individuals with disabilities effective
10 communication, auxiliary aids, and mobility devices when needed.
11 REQUEST FOR PRODUCTION NO. 22:
12           All documents relating to or generated pursuant to DHS Management
13 Directive 259-01 regarding Detention Facilities, including any delegations or other
14 procedures, practices, guidance, instructions, or training regarding that directive.
15 REQUEST FOR PRODUCTION NO. 23:
16           All documents relating to or generated pursuant to DHS Management
17 Directive 065-01 regarding Detention Facilities, including any delegations or other
18 procedures, practices, guidance, instructions, or training regarding that directive.
19 REQUEST FOR PRODUCTION NO. 24:
20           All documents relating to any complaints received regarding reasonable
21 accommodations or modifications, effective communication, auxiliary aids, or any
22 failures to meet the disability-related needs of persons in Detention Facilities.
23 REQUEST FOR PRODUCTION NO. 25:
24       All documents generated pursuant to the Assessment and Accommodation
25 Directive, including, without limitation, documents relating to: reports by the EDAC
26 to the DMC (directive at §5.1(2)); communications between the EDAC and SDAC,
27 Field Offices and detention facility personnel concerning monitoring of the care and
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                       13
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 51 of 72 Page ID
                                      #:4563


 1 treatment of detainees with disabilities (§5.2(3)); notifications and other
 2 requirements under section 5.3; review and oversight by FODs or their designees
 3 pursuant to section 5.4; reviews and responses by the EDAC and other ERO
 4 Headquarters personnel pursuant to section 5.5; ICE determinations on the provision
 5 of accommodations pursuant to section 5.6; ICE Headquarters oversight and
 6 reporting pursuant to section 5.7, including, without limitation, documents relating
 7 to the data system to collect disability accommodation reports and notifications as
 8 set forth in section 5.7(1)(a); and documents relating to training pursuant to section
 9 6.
10 REQUEST FOR PRODUCTION NO. 26:
11           All documents relating to policies, procedures, practices, guidance,
12 instructions, training and any other steps Defendants have taken regarding ensuring
13 Detention Facilities make detained individuals with disabilities aware of their rights
14 to reasonable accommodations in detention facilities and the process for requesting
15 such accommodations.
16 REQUEST FOR PRODUCTION NO. 27:
17           All documents relating to policies, procedures, practices, guidance,
18 instructions, training and any other steps Defendants have taken regarding ensuring
19 Detention Facilities maintain effective processes for detained individuals to request
20 disability-related          accommodations, including policies, procedures, practices,
21 guidance, instructions, training and any other steps Defendants have taken to ensure
22 that forms and materials in connection with those processes are provided in formats
23 that are accessible to persons with disabilities.
24 REQUEST FOR PRODUCTION NO. 28:
25           All documents relating to policies, procedures, practices, guidance,
26 instructions, training and any other steps Defendants have taken regarding ensuring
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                    14
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 52 of 72 Page ID
                                      #:4564


 1 Detention Facilities maintain effective grievance and/or complaint procedures for
 2 detained individuals with disabilities.
 3 REQUEST FOR PRODUCTION NO. 29:
 4           All documents relating to policies, procedures, practices, guidance,
 5 instructions, training and any other steps Defendants have taken regarding ensuring
 6 Detention Facilities convene multidisciplinary teams to assess the cases of detained
 7 persons with disabilities, including detained persons with disabilities whose initial
 8 requests for accommodations have been denied.
 9 REQUEST FOR PRODUCTION NO. 30:
10           All documents relating to any self-evaluation(s) Defendants have prepared to
11 identify modifications to policies and practices or facility improvements at Detention
12 Facilities needed to ensure the programs and services at such facilities are readily
13 accessible to and usable by detained individuals with disabilities.
14 REQUEST FOR PRODUCTION NO. 31:
15           All documents relating to any transition planning, Disability Access Plans, or
16 Disability Component Plans Defendants have conducted or prepared to identify
17 structural or other changes needed to achieve program accessibility for detained
18 individuals with disabilities at Detention Facilities and any steps Defendants have
19 taken to implement such transition planning, Disability Access Plans or Disability
20 Component Plans.
21 REQUEST FOR PRODUCTION NO. 32:
22           All documents relating to policies, procedures, practices, guidance,
23 instructions, training and any other steps Defendants have taken to ensure that the
24 programs, services, activities, or benefits at Detention Facilities are readily
25 accessible to and usable by persons with disabilities, including any policies,
26 procedures, practices,             guidance,          instructions,   training regarding program
27 accessibility.
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                              15
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 53 of 72 Page ID
                                      #:4565


 1 REQUEST FOR PRODUCTION NO. 33:
 2           All documents relating to policies, procedures, practices, guidance,
 3 instructions, training and any other steps Defendants have taken to ensure that
 4 selection of sites or locations for Detention Facilities’ programs, services, activities
 5 or benefits does not deny detained individuals with disabilities meaningful access to
 6 those programs, services, activities or benefits.
 7 REQUEST FOR PRODUCTION NO. 34:
 8           All documents relating to policies, procedures, practices, guidance,
 9 instructions, training regarding disability access coordinators or disability
10 compliance managers and any steps Defendants have taken to ensure that persons
11 with disabilities in Detention Facilities have access to disability access coordinators
12 or disability compliance managers.
13 REQUEST FOR PRODUCTION NO. 35:
14           Documents sufficient to show the identity and qualifications of each person
15 who has held the position of EDAC from January 1, 2016 to the present.
16 REQUEST FOR PRODUCTION NO. 36:
17           Documents sufficient to show the identity, qualifications, and assigned Field
18 Office for each SDAC from January 1, 2016 to the present.
19 REQUEST FOR PRODUCTION NO. 37:
20           All documents relating to policies, procedures, practices, guidance,
21 instructions, training and any other steps Defendants have taken to ensure that
22 Detention Facilities do not improperly place detained individuals with disabilities in
23 segregation or administrative segregation in Detention Facilities.
24 REQUEST FOR PRODUCTION NO. 38:
25           All documents relating to policies or procedures for determining placement of
26 detained individuals in each of the following units: disciplinary segregation;
27 administrative segregation; medical segregation; and mental health segregation.
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      16
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 54 of 72 Page ID
                                      #:4566


 1 REQUEST FOR PRODUCTION NO. 39:
 2           All documents relating to the procedures to be followed prior to placing a
 3 detained individual in each of the following units: disciplinary segregation;
 4 administrative segregation; medical segregation; and mental health segregation.
 5 REQUEST FOR PRODUCTION NO. 40:
 6           All documents relating to policies or procedures addressing the amount of
 7 time detained persons are allowed outside of their cells each day, including, without
 8 limitation, the amount of time each day they are allowed to use of the recreational
 9 room and patio/yard, for each of the following units: disciplinary segregation,
10 administrative segregation, medical segregation, and mental health segregation.
11 REQUEST FOR PRODUCTION NO. 41:
12           All documents relating to policies or procedures addressing detained persons’
13 ability to access confidential and non-confidential phone calls in each of the
14 following units: disciplinary segregation, administrative segregation, medical
15 segregation, and mental health segregation.
16 REQUEST FOR PRODUCTION NO. 42:
17           All documents relating to policies or procedures addressing remote visits,
18 including, without limitation, those performed through use of video in tablets, in
19 each of the following units: disciplinary segregation, administrative segregation,
20 medical segregation, and mental health segregation.
21 REQUEST FOR PRODUCTION NO. 43:
22           All documents relating to policies or procedures addressing in-person
23 visitation for each of the following units: disciplinary segregation, administrative
24 segregation, medical segregation, and mental health segregation.
25 REQUEST FOR PRODUCTION NO. 44:
26     All documents relating to policies or procedures addressing detained persons’
27 access to personal items and books, showering, shaving, law libraries, and
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                     17
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 55 of 72 Page ID
                                      #:4567


 1 commissary in each of the following units: disciplinary segregation, administrative
 2 segregation, medical segregation, and mental health segregation.
 3 REQUEST FOR PRODUCTION NO. 45:
 4           All documents relating to policies or procedures addressing the use of
 5 restraints on people in each of the following units: disciplinary segregation,
 6 administrative segregation, medical segregation, and mental health segregation.
 7 REQUEST FOR PRODUCTION NO. 46:
 8           All documents relating to policies or procedures addressing the use of strip
 9 searches of people in each of the following units: disciplinary segregation,
10 administrative segregation, medical segregation, and mental health segregation.
11 REQUEST FOR PRODUCTION NO. 47:
12           All documents relating to policies or procedures addressing the placement of
13 people with special vulnerabilities in disciplinary segregation, administrative
14 segregation, medical segregation, and mental health segregation.
15 REQUEST FOR PRODUCTION NO. 48:
16           All documents relating to policies or procedures addressing the use of
17 segregation for people exhibiting mental health symptoms or to otherwise address
18 mental health issues, including, without limitation, segregation of people who
19 exhibit suicidal symptoms.
20 REQUEST FOR PRODUCTION NO. 49:
21           All documents relating to policies or procedures addressing mental healthcare
22 (including, without limitation, access to medications and treatment, such as
23 individual therapy, group therapy, and teletherapy) provided to individuals in
24 disciplinary segregation, administrative segregation, medical segregation, and
25 mental health segregation.
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                     18
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 56 of 72 Page ID
                                      #:4568


 1 REQUEST FOR PRODUCTION NO. 50:
 2           All documents relating to policies or procedures addressing the frequency of
 3 welfare checks made on people with special vulnerabilities placed in disciplinary
 4 segregation, administrative segregation, medical segregation, and mental health
 5 segregation.
 6 REQUEST FOR PRODUCTION NO. 51:
 7           All documents relating to policies or procedures addressing the placement of
 8 pregnant individuals in disciplinary segregation, administrative segregation, medical
 9 segregation, and mental health segregation, including, without limitation, policies or
10 procedures addressing access to prenatal care, specialized care and medical and
11 mental health care.
12 REQUEST FOR PRODUCTION NO. 52:
13           All studies and reports issued since January 1, 2013 (including, without
14 limitation, studies or reports issued by OIG or CRCL1) relating to segregation in
15 Covered Facilities, including the use, prevalence, and impact of segregation on
16 detained individuals.
17 REQUEST FOR PRODUCTION NO. 53:
18           All complaints relating to segregation in Covered Facilities, including,
19 without limitation, grievances from detained individuals, as well as complaints from
20 advocates and lawsuits.
21
   1
     See U.S. DEP’T OF HOMELAND SEC., OFF. OF C.R. AND C.L., FISCAL YEAR 2014
22 ANNUAL        REPORT       TO       CONGRESS        15      (July      28,     2015),
   https://www.dhs.gov/sites/default/files/publications/crcl-fy-2014-annual-
23 report_0.pdf (“Following issuance of ICE’s September 2013 directive ‘Review of
   the Use of Segregation for ICE Detainees,’ as well as DOJ and DHS policies
24 providing new protections for unrepresented immigration detainees with serious
   mental disorders or conditions that may render them mentally incompetent to
25 represent themselves in immigration proceedings, the Immigration Section and
   Compliance Branch have undertaken regular review of ICE’s implementation of the
26 Directive and have worked to develop further policy approaches to recognize and
   respond to the needs, in particular, of vulnerable populations in segregated housing,
27 including lesbian, gay, bisexual, or transgender (LGBT) detainees and detainees
   with serious health concerns, mental health conditions, or disabilities.”).
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                    19
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 57 of 72 Page ID
                                      #:4569


 1 REQUEST FOR PRODUCTION NO. 54:
 2           All documents relating to Defendants’ response, if any, to complaints
 3 concerning segregation in Covered Facilities.
 4 REQUEST FOR PRODUCTION NO. 55:
 5           All Detainee Death Reviews for detained individuals who died while in
 6 segregation at a Covered Facility.
 7 REQUEST FOR PRODUCTION NO. 56:
 8           Documents sufficient to show how a person with a special vulnerability for
 9 purposes of segregation is identified by facility staff.
10 REQUEST FOR PRODUCTION NO. 57:
11           Documents sufficient to show policies and procedures addressing how
12 detained people can request placement in segregation.
13 REQUEST FOR PRODUCTION NO. 58:
14           Documents sufficient to show policies and procedures relating to
15 accommodations for people with disabilities to participate in the placement process,
16 including requests for placement.
17 REQUEST FOR PRODUCTION NO. 59:
18           Documents sufficient to show policies and procedures relating to
19 accommodations for people with disabilities to participate in the placement review
20 process.
21 REQUEST FOR PRODUCTION NO. 60:
22           All documents relating to section 5.1 of the Segregation Directive, including,
23 without limitation, policies or procedures relating to section 5.1 and documents
24 relating to notification of, and review by, Field Office Directors of segregation.
25 REQUEST FOR PRODUCTION NO. 61:
26     All documents relating to section 5.2 of the Segregation Directive, including,
27 without limitation, documents relating to: policies or procedures relevant to section
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      20
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 58 of 72 Page ID
                                      #:4570


 1 5.2; identification of detained individuals covered by section 5.2; notification of, and
 2 review by, FODs, CMD, IHSC and other members of the DMC subcommittee and
 3 Segregation Review Coordinator that detained individuals covered by section 5.2
 4 have been placed in segregation; placement of detained individuals with special
 5 vulnerabilities in segregation; efforts to ensure that the placement of detained
 6 individuals with special vulnerabilities in segregation is only used as a last resort and
 7 when no other viable housing options exist; and any actions taken in connection with
 8 that review.
 9 REQUEST FOR PRODUCTION NO. 62:
10           All documents relating to section 5.3 of the Segregation Directive, including,
11 without limitation, documents relating to: policies or procedures relevant to section
12 5.3; and reports by FODs pursuant to this section.
13 REQUEST FOR PRODUCTION NO. 63:
14           All documents relating to section 5.4 of the Segregation Directive, including,
15 without limitation, documents relating to policies or procedures relevant to section
16 5.4, and notification of FODs, CMD, and the DMC subcommittee that a detained
17 individual has been released from segregation.
18 REQUEST FOR PRODUCTION NO. 64:
19           All documents relating to section 6 of the Segregation Directive, including,
20 without limitation, documents relating to measures taken by FODs to ensure that all
21 detention facilities are aware of the notification requirements and other relevant
22 standards on the appropriate use of segregation.
23 REQUEST FOR PRODUCTION NO. 65:
24     All documents relating to section 7.2 of the Segregation Directive, including,
25 without limitation, documents relating to: policies or procedures relevant to section
26 7.2; any systems used by the DMC subcommittee and Segregation Review
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                       21
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 59 of 72 Page ID
                                      #:4571


 1 Coordinator to maintain information about segregation placements; and any lists of
 2 “relevant facility resources and capabilities.”
 3 REQUEST FOR PRODUCTION NO. 66:
 4           Documents sufficient to show the job description and responsibilities of the
 5 Segregation Review Coordinator.
 6 REQUEST FOR PRODUCTION NO. 67:
 7           All documents relating to section 7.3 of the Segregation Directive, including,
 8 without limitation, documents relating to: policies or procedures relevant to section
 9 7.3; compilations of information about facility medical resources and capabilities;
10 review by IHSC of cases identified by FODs or other ICE personnel as raising
11 disability, medical or mental health concerns in the context of segregation; any
12 resulting feedback from IHSC; and any work by IHSC to determine suitable
13 accommodations for detainees with disabilities and to ensure appropriate treatment
14 for detainees with medical or mental health conditions.
15 REQUEST FOR PRODUCTION NO. 68:
16           All documents relating to section 7.4 of the Segregation Directive, including,
17 without limitation, documents relating to policies or procedures relevant to section
18 7.4 and documents relating to work done by the Office of Detention Policy and
19 Planning relevant to segregation in Covered Facilities.
20 REQUEST FOR PRODUCTION NO. 69:
21           All documents relating to section 7.5 of the Segregation Directive, including,
22 without limitation, documents relating to: policies or procedures relevant to section
23 7.5; review by the DMC of segregation reports and other available information
24 regarding detainees placed in segregation; designation by the DMC of facilities for
25 heightened review; review by the DMC of oversight inspections regarding the use
26 of segregation; reports by the DMC and the Director; and discussion and
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      22
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 60 of 72 Page ID
                                      #:4572


 1 recommendations by the DMC concerning national trends and information about the
 2 use of segregation in detention facilities
 3 REQUEST FOR PRODUCTION NO. 70:
 4           All minutes of the meetings of the DMC from Jan. 1, 2010 to present.
 5 REQUEST FOR PRODUCTION NO. 71:
 6           Documents sufficient to show the identities of all Segregation Review
 7 Coordinators and members of the DMC from Jan. 1, 2010 to present.
 8 REQUEST FOR PRODUCTION NO. 72:
 9           All documents relating to section 8 of the Segregation Directive, including,
10 without limitation, all documents relating to policies or procedures relevant to
11 section 8 and all documents relating to training identified in section 8.
12 REQUEST FOR PRODUCTION NO. 73:
13           Documents sufficient to show, on a monthly basis, the capacity and the
14 average daily population at each Covered Facility for each of the following units:
15 disciplinary segregation, administrative segregation, medical segregation, and
16 mental health segregation.
17 REQUEST FOR PRODUCTION NO. 74:
18           All documents relating to oversight and monitoring by Defendants of
19 segregation in Covered Facilities, including, without limitation, any surveys or
20 reports or other documents relating to attempts by Defendants to ensure that
21 procedures or protocols governing segregation are being implemented in Covered
22 Facilities, and/or to ensure that segregation practices in each Covered Facility
23 comports with Defendants’ expectations.
24 REQUEST FOR PRODUCTION NO. 75:
25           All documents relating to any steps taken by Defendants in response to
26 information indicating that procedures or protocols governing segregation were not
27 being implemented or followed in one or more Covered Facility, including, without
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                    23
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 61 of 72 Page ID
                                      #:4573


 1 limitation, documents relating to any fines or penalties or other measures taken in
 2 response to this information.
 3 REQUEST FOR PRODUCTION NO. 76:
 4           All documents relating to any measures taken by Defendants to train staff at
 5 Covered Facilities on policies or procedures relating to segregation, including,
 6 without limitation, documents related to training on the Segregation Directive, use
 7 of Electronic Information Systems, procedural steps that must be taken before
 8 placing a detained individual into segregation, frequency of welfare checks on
 9 people in segregation, and provision of mental or medical healthcare to people in
10 segregation.
11 REQUEST FOR PRODUCTION NO. 77:
12           All policies, standard operating procedures, and written practices/procedures
13 related to healthcare, both medical and mental health, promulgated by ICE and IHSC
14 applicable to Detention Facilities.
15 REQUEST FOR PRODUCTION NO. 78:
16           All documents and communications related to monitoring, oversight, or
17 auditing of healthcare (both medical and mental health) at Detention Facilities by
18 Defendants, ICE, ERO, ICE’s Custody Management Division, IHSC, Medical Case
19 Management Unit, Field Medical Coordinators, Office of Detention Oversight, Field
20 Offices, Detention Service Managers, Detention Standards Compliance Officers,
21 OIG, CRCL, Contracting Officer’s Technical Representatives, inspectors, agents, or
22 any third-party contractors, including, without limitation, quality improvement,
23 quality assurance, clinical performance reviews, peer reviews, internal or external
24 audits, staffing assessments, staffing reports, accreditation, technical assistance,
25 reports, contract monitoring, metrics concerning delays in service or care, detainee
26 death reviews, morbidity reviews, mortality reviews, ethical complaints, detainee
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                     24
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 62 of 72 Page ID
                                      #:4574


 1 grievances, quality of care assessments, incident reports, assessments of care
 2 delivery and timeliness.
 3 REQUEST FOR PRODUCTION NO. 79:
 4           All documents gathered or generated pursuant to sections 8.1-8.3 of the
 5 Detainee Death Directive.
 6 REQUEST FOR PRODUCTION NO. 80:
 7           All documents and communications concerning third-party vendors involved
 8 in the provision of health care or monitoring of health care at Detention Facilities,
 9 including, without limitation, contracts, audits, reviews, investigations, ethical
10 complaints, quality assurance, improvement, and reports from any monitoring or
11 inspections.
12 REQUEST FOR PRODUCTION NO. 81:
13           Documents sufficient to show the names, positions, lengths of tenure,
14 credentials, licenses and any disciplinary history (including malpractice), and
15 licensing/practice restrictions of all health care staff providing care at Detention
16 Facilities, whether employed directly by Defendants, through a contract with
17 Defendants, or through contracts with third parties.
18 REQUEST FOR PRODUCTION NO. 82:
19           All documents relating to any staffing at Detention Facilities, including,
20 without limitation, staffing analysis, medical staffing needs, needs-based budgets for
21 health care, peer review, investigations, reports, requests from Detention Facilities,
22 and resulting recommendations for Detention Facilities.
23 REQUEST FOR PRODUCTION NO. 83:
24     All documents and communications relating to Plaintiffs.
25
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                    25
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 63 of 72 Page ID
                                      #:4575


 1 REQUEST FOR PRODUCTION NO. 84:
 2           All documents and communications to the Acting Secretary of ICE, the
 3 Assistant Secretary of ERO, and the Acting Secretary of DHS relating to healthcare
 4 in Detention Facilities.
 5 REQUEST FOR PRODUCTION NO. 85:
 6           A blank copy of all forms relating to healthcare at Detention Facilities.
 7 REQUEST FOR PRODUCTION NO. 86:
 8           All documents, communications, reports, findings, recommendations, and
 9 responses relating to any audits, investigation or review of Detention Facilities’
10 provision of healthcare and any disciplinary or corrective actions relating to such
11 audits, investigation, or review.
12 REQUEST FOR PRODUCTION NO. 87:
13           All documents and communications relating to potential or actual contract
14 breaches or violations relating to healthcare in Detention Facilities, including,
15 without limitation, all discrepancy reports, quality assurance plans, notices of
16 deficiencies, pre-contract facility/locality assessments, QC reports, QA reports,
17 notices of claims, notices or claims for contract breaches, corrective action plans,
18 and waivers.
19 REQUEST FOR PRODUCTION NO. 88:
20           All documents and communications relating to grievances or complaints by
21 detained persons in Detention Facilities relating to healthcare, including, without
22 limitation, reports or audits of grievance/complaint processes, reports of the numbers
23 of complaints received in Detention Facilities, meeting minutes concerning
24 grievances/complaints, corrective plans concerning grievances and complaints, or
25 findings reports.
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      26
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 64 of 72 Page ID
                                      #:4576


 1 REQUEST FOR PRODUCTION NO. 89:
 2           Documents sufficient to show any specialty and chronic care that is available
 3 at specific Detention Facilities without needing to travel to an outside provider.
 4 REQUEST FOR PRODUCTION NO. 90:
 5           All documents and communications relating to detained individuals being sent
 6 to outside providers, chronic and specialty care, emergency rooms and hospitals,
 7 including, without limitation, documents concerning scheduling, tracking and
 8 approvals to obtain such care, documents related to assessing wait times in medical
 9 care, and quality assurance or other quality reports and/or audits created by or sent
10 to ICE or IHSC relating to chronic or specialty care encounter timing, adequacy or
11 wait periods.
12 REQUEST FOR PRODUCTION NO. 91:
13           All documents and communications relating to healthcare backlogs in
14 Detention Facilities.
15 REQUEST FOR PRODUCTION NO. 92:
16           All documents and communications relating to local, regional or centralized
17 utilization committee meetings and reviews, including, without limitation, the
18 minutes of meetings, reports and written decisions of meetings or reviews and other
19 written content relating to the review of specialty and other types of care that require
20 centralized approval by ICE.
21 REQUEST FOR PRODUCTION NO. 93:
22           All documents and communications relating to Detention Facilities’ requests
23 to Defendants for any health services, devices, assessments or other care, including,
24 without limitation, any written requests, decisions and reviews (whether individual
25 or in the aggregate), tracking of these requests, and any reviews of these processes
26 or proposals to improve or change, and memos to Detention Facilities regarding
27 updates or changes in requests for any health service or care.
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                      27
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 65 of 72 Page ID
                                      #:4577


 1 REQUEST FOR PRODUCTION NO. 94:
 2           All documents, communications, policies and procedures, relating to sick
 3 calls, including emergency sick calls, for people detained at Detention Facilities.
 4 REQUEST FOR PRODUCTION NO. 95:
 5           Documents sufficient to show the number and types of surgeries performed
 6 on people held at Detention Facilities annually.
 7 REQUEST FOR PRODUCTION NO. 96:
 8           All policies, practices, documents and communications relating to pharmacy,
 9 prescription drug databases, pharmacy formularies, medication utilization and
10 continuity, and medication compliance at Detention Facilities, including, without
11 limitation, any reports internal or otherwise regarding medication errors, adherence
12 and medication side effects among detainees, audits or reports of the adequacy or
13 timing of pharmacy services provided within Detention Facilities and any memos or
14 other documents sent to or form ICE regarding medication and pharmacy access and
15 services, any reports or documents relating to medication shortages and proposed or
16 implemented responses to shortages of medications, whether sent to or from ICE.
17 REQUEST FOR PRODUCTION NO. 97:
18           All policies, practices, and documents relating to medication distribution, pill
19 call, and keep on person medications, including, without limitation, training,
20 standing orders, and patient education.
21 REQUEST FOR PRODUCTION NO. 98:
22           All documents relating to any policies regarding nurses in Detention
23 Facilities, including, without limitation, all rules, regulations, job descriptions,
24 training materials, guidelines, guidance, standing orders, memoranda.
25
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                        28
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 66 of 72 Page ID
                                      #:4578


 1 REQUEST FOR PRODUCTION NO. 99:
 2           All documents relating to any policies regarding doctors at Detention
 3 Facilities, including, without limitation, all rules, regulations, job descriptions,
 4 training materials, guidelines, guidance, standing orders, or memoranda.
 5 REQUEST FOR PRODUCTION NO. 100:
 6           All documents relating to any policies regarding mental health care
 7 professionals at Detention Facilities, including, without limitation, all rules,
 8 regulations, job descriptions, training materials, guidelines, guidance, standing
 9 orders, or memoranda.
10 REQUEST FOR PRODUCTION NO. 101:
11           All documents relating to the March 20, 2019 memorandum from Cameron
12 Quinn and Marc Pachon to Ronald Vitiello and Michael Davis,2 including, without
13 limitation, the complaints referenced in that memo, documents relating to those
14 complaints, communications relating to the memo, and documents relating to any
15 actions in response to the memo.
16 REQUEST FOR PRODUCTION NO. 102:
17           All clinical guidance for the medical or mental health treatment of detained
18 individuals provided by Defendants and IHSC to all Detention Facilities.
19 REQUEST FOR PRODUCTION NO. 103:
20           All documents and communications relating to ethical complaints or concerns
21 about malpractice or adequacy of health care at Detention Facilities, including,
22 without limitation, disciplinary infractions, malpractice findings by Boards of
23 Medical Examiners, correspondence between ICE personnel and medical ethics
24 committees or Boards, ombudsmen, patient advocates or health departments, and
25
26
   2
     This document can be found at
27 https://www.documentcloud.org/documents/6575024-ICE-Whistleblower-
   Report.html.
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                    29
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 67 of 72 Page ID
                                      #:4579


 1 any findings by ICE or its agents concerning ethical complaints by healthcare
 2 providers.
 3 REQUEST FOR PRODUCTION NO. 104:
 4           Any documents and communications related to requests for information from
 5 the Centers for Disease Control and Prevention regarding the incidence, prevalence,
 6 diagnosis or delivery of care at Detention Facilities, including responses by ICE
 7 personnel, meeting minutes, reports, reviews by the CDC, or other documents
 8 created as a result.
 9 REQUEST FOR PRODUCTION NO. 105:
10           All contracts with third-party healthcare contractors at Detention Facilities.
11 REQUEST FOR PRODUCTION NO. 106:
12           All contracts with third-party vendors conducting any quality assurance,
13 reviews, or inspections.
14 REQUEST FOR PRODUCTION NO. 107:
15           All documents relating to audits or assessments of medical care equipment,
16 medical supplies, and medications, including but not limited to inventory reports.
17 REQUEST FOR PRODUCTION NO. 108:
18           All policies, practices, internal auditing and training relating to medical record
19 keeping and transfer of medical records between Detention Facilities, between
20 prisons and jails and Detention Facilities and between outside providers and
21 Detention Facilities.
22 REQUEST FOR PRODUCTION NO. 109:
23       All documents and communications relating to electronic medical record
24 keeping.
25
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                           30
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 68 of 72 Page ID
                                      #:4580


 1 REQUEST FOR PRODUCTION NO. 110:
 2           All policies, practices, documents, reports, standard operating procedures, and
 3 auditing assessments relating to the provision of interpreters and translators during
 4 medical and mental health care appointments.
 5 REQUEST FOR PRODUCTION NO. 111:
 6           All documents and communications related to all individuals detained by
 7 Defendants who died of any cause while in Detention Facilities or while receiving
 8 outside medical care while in Defendants’ custody since January 1, 2010, including,
 9 without limitation, death lists, detainee death reviews, third-party assessments of
10 deaths, and reporting to outside agencies.
11 REQUEST FOR PRODUCTION NO. 112:
12           All policies, practices, documents, communications, memoranda and reports
13 relating to refusals of healthcare, including, without limitation, patient education,
14 refusal forms, and documentation and tracking of refusals.
15 REQUEST FOR PRODUCTION NO. 113:
16           All documents and communications relating to healthcare budgets of
17 Detention Facilities.
18 REQUEST FOR PRODUCTION NO. 114:
19           All documents, policies and practices relating to infection control at Detention
20 Facilities.
21 REQUEST FOR PRODUCTION NO. 115:
22           All documents, policies, and practices relating to special medical diets.
23 REQUEST FOR PRODUCTION NO. 116:
24       All documents, policies and practices relating to suicide and self-harm,
25 including, without limitation, incident reports, investigation findings, and trainings.
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                        31
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 69 of 72 Page ID
                                      #:4581


 1 REQUEST FOR PRODUCTION NO. 117:
 2           Documents sufficient to show all vacancies for healthcare positions at
 3 Detention Facilities between January 1, 2015 and the present.
 4 REQUEST FOR PRODUCTION NO. 118:
 5           Documents relating to organizational charts of ICE and IHSC. This Request
 6 includes documents sufficient to identify the individual staff members, their titles,
 7 and their qualifications, as well as the organizational structure of ICE and IHSC,
 8 including any vacancies.
 9 REQUEST FOR PRODUCTION NO. 119:
10           All documents and communications relating to evaluations and inspections of
11 Detention Facilities related to compliance with portions of the Performance-Based
12 National Detention Standards, National Detention Standards, American Correctional
13 Association or other standard-setting body concerning healthcare, including reports,
14 findings, recommendations, waivers, checklists and questionnaires.
15 REQUEST FOR PRODUCTION NO. 120:
16           All meeting minutes concerning healthcare delivery at Detention Facilities,
17 including, without limitation, minutes of meetings for mortality reviews, quality
18 assurance and quality improvement reviews, and utilization review meetings.
19 REQUEST FOR PRODUCTION NO. 121:
20           All corrective action plans or updates, reports, and revisions to corrective
21 action plans relating to healthcare in Detention Facilities.
22 REQUEST FOR PRODUCTION NO. 122:
23       All documents, communications, policies, practices, training materials,
24 standard operating proceedings or memoranda relating to detoxification from
25 alcohol, opiates or other substances and treatment of any substance use disorder,
26 including, without limitation, monitoring of people during detoxification and
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                    32
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 70 of 72 Page ID
                                      #:4582


 1 screening tools or other approaches to monitoring and delivery of care during
 2 withdrawal or detoxification periods.
 3 REQUEST FOR PRODUCTION NO. 123:
 4           All documents, communications, policies, practices, restrictions, training
 5 materials, standard operating procedures or memoranda relating to involvement of
 6 security staff in delivery of health services, including, without limitation, blood
 7 sugar monitoring, administration of medications, asthma inhalers, involvement in
 8 sick call, involvement in approvals for accessing medical care, responding to
 9 medical care refusals, and any documentation in medical records of security staff.
10 REQUEST FOR PRODUCTION NO. 124:
11           All policies, procedures, standard operating procedures, audits, quality
12 assurance and improvement reports relating to medical and mental health care
13 screening and suicide and self-harm screenings.
14 REQUEST FOR PRODUCTION NO. 125:
15           All documents, communications, reports, audits and findings relating to
16 medical and mental healthcare needs-assessments at Detention Facilities, including
17 but not limited to censuses, and assessments of access to medical and mental health
18 care resources, such as hospitals, specialty care, and providers, located in areas near
19 Detention Facilities.
20
21
22
23
24
25
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                     33
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 71 of 72 Page ID
                                      #:4583


 1 Respectfully submitted,
 2 DATED: August 10, 2020
 3    /s/ Jared Davidson                                 /s/ Stuart Seaborn
      Jared Davidson                                     Stuart Seaborn
 4    Shalini Goel Agarwal                               Christina Brandt-Young
 5    Veronica Salama                                    Melissa Riess
      SOUTHERN POVERTY LAW                               Rosa Lee V. Bichell
 6    CENTER                                             DISABILITY RIGHTS
                                                         ADVOCATES
 7    /s/ Timothy P. Fox
      Timothy P. Fox                                     /s/ Michael W. Johnson
 8    Elizabeth Jordan                                   Michael W. Johnson
      Maria del Pilar Gonzalez Morales                   Dania Bardavid
 9    CIVIL RIGHTS EDUCATION AND                         Leigh Coutoumanos
10    ENFORCEMENT CENTER                                 Jessica Blanton
                                                         Joseph Bretschneider
11    /s/ William F. Alderman                            Timothy Ryan
      William F. Alderman                                WILLKIE FARR &
12    Mark Mermelstein                                   GALLAGHER LLP
      Jake Routhier
13    ORRICK, HERRINGTON
      & SUTCLIFFE LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                               1
     Plaintiffs’ Second Set of Requests for Production
     Case 5:19-cv-01546-JGB-SHK Document 233 Filed 09/17/20 Page 72 of 72 Page ID
                                      #:4584


 1                                         PROOF OF SERVICE
 2
     RE:     Faour Abdallah Fraihat, et al. v. U.S. Immigration and Customs
 3           Enforcement, et al.
             Case No.: 5:19-CV-01546 JGB (SHKx)
 4
 5      I, Leigh Coutoumanos, declare as follows: I am 18 years of age or over and
   am not a party to this action. My place of business is 1875 K Street NW, Suite 100,
 6 Washington, DC 20006.
 7      On August 10, 2020, I served a copy of the following entitled document(s):
 8
           PLAINTIFF’S SECOND SET OF REQUESTS FOR PRODUCTION OF
 9                              DOCUMENTS
10
     on the following attorneys for defendants in said cause:
11
      William Peachey                                    United States Department of Justice
12
      william.peachey@usdoj.gov                          Civil Division
13    Jeffrey S. Robins                                  Office of Immigration Litigation
      jeffrey.robins@usdoj.gov                           District Court Section
14
      Hans H. Chen                                       P.O. Box 868, Ben Franklin Station
15    Hans.H.Chen@usdoj.gov                              Washington, DC 20044
      Hayden Windrow                                     Tel: (202) 532-4023
16
      hwindrow@civ.usdoj.gov                             Fax: (202) 305-7000
17    Anna L. Dichter
      anna.l.dichter@usdoj.gov
18
      Lindsay M. Vick
19    lindsay.vick@usdoj.gov
20
     [X]     VIA EMAIL I caused such document to be transmitted via email to the
21           addressee(s) from my email address: lcoutoumanos@willkie.com.
22 [ ]       VIA FACSIMILE I caused such document to be transmitted via facsimile to
             the addressee(s) from my office’s facsimile service and fax number
23           202-303-2263. The transmission by facsimile was reported as complete and
24           without error.
     [ ]     VIA MAIL I placed such envelopes for collection and mailing on this date
25           following ordinary business practices.
26
27                                                               /s/
                                                                Leigh Coutoumanos
28
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)                                            1
     Plaintiffs’ Second Set of Requests for Production
